 In the Matter of STANISLAUS FOOD PRODUCTS COMPANY (FORMERLYSTANISLAUS CANNING COMPANY)andFOOD, TOBACCO, AGRICULTURAL& ALLIED WORKERS UNION OF AMERICA, C. I.O. andCALIFORNIA,STATE COUNCIL OF CANNERY UNIONS, CANNERY WORKERS' UNION,LOCAL 748, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND` HELPERS OF AMERICA, A. F. OF L.,*PARTY TO THE CONTRACTCase No. 20-C-1426.-Decided August 31, 19.48DECISIONANDORDEROn September 30, 1947, Trial Examiner Earl S. Bellman issued hisRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (1), (3), and (5) of the Act 2 andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged and was not engaging in certain other unfair laborpractices as alleged in the complaint.Thereafter, the Respondent andthe Intervenor, Party to the Contract, filed exceptions to the Inter-mediate Report and supporting briefs.The Intervenor and the Re-spondent have requested oral argument before the Board in Washing-ton, D. C. Because the record and briefs, in our opinion, adequatelypresent the issues and positions of the parties, the request for oral argu-ment is hereby denied.*The caption is hereby amended by striking the word "UNION"which has erroneouslyappeared after "HELPERS,"and by inserting"CANNERY WORKERS'UNION, LOCAL748," the local which signed the contract.' The power of the Board to issue a Decision and Order in a case such as this where thecharging union has not complied with the filing requirements specified in Section 9 (f),(g), and(h) of the amended Act, was decided by the Board inMatter of Marshall andBruce Company,75 N. L.R. B. 90.2 The provisions of Section 8 (1), (3), and(5) of the National Labor Relations Act,which the Trial Examiner herein found were violated,are continued in Section 8 (a) (1),8 (a) (3), and 8(a) (5) of the Act,as amended by the Labor Management Relations Act,1947.79 N. L. R. B., No: 36.260 STANISLAUS FOOD PRODUCTS COMPANY261Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-manpanel consisting of Chairman Herzog and Members Reynolds andMurdock.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings, are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.Certain of the recommendations, however, areaffirmed only subject to timely compliance by the charging union withthe filing requirements of the Act.3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Stanislaus FoodProducts Company, successor to R. J. Quartaroli, d/b/a StanislausCanning Company, Modesto, California, and its officers, agents, suc-cessors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Food, Tobacco, Agri-cultural & Allied Workers Union of America, C. I. 0., if and whensaid labor organization shall have complied, within 30 days from thedate of this Order, with Section 9 (f), (g), and (h) of the Act asamended, as the exclusive representative of all production and mainte-nance employees, excluding office and clerical employees and super-visors as defined in the Act, as amended;(b)Recognizing California State Council of Cannery Unions,Cannery Workers' Union, Local 748, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,A. F. of L., as the exclusive representative of its employees for pur-poses of collective bargaining, unless and until such organizationshall have been certified by the National Labor Relations Board as theexclusive representative thereof ;(c)Giving effect to its agreement of April 12, 1946, with CaliforniaState Council of Cannery Unions, Cannery Workers' Union, Local748, International Brotherhod of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, A. F. of L., or to any extension, renewal,3Matter of Marshall and Bruce Company,75 N. L. R. B. 90, 94.809095-49-vol. 79-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD-modification, or supplement -thereof, or to any superseding agree-ment with said labor organization, or any other labor organizationwhich is an affiliate thereof, provided that the Respondent in comply-ing herewith shall not be required to vary the wages, hours of employ-ment, rates of pay, seniority or other substantive features of the em-ployment relationship established by its agreement of April 12, 1946;(d)Discouraging membership in Food, Tobacco, Agricultural &AlliedWorkers Union of America, C. I. 0., or in any other labororganization of its employees by discharging, refusing to reemploy orreinstate any of its employees, by maintaining discriminatory condi-tions as to employment, or in any other manner discriminating inregard to their hire or,tenure of employment, or any term or conditionof employment ;(e)Encouraging membership in California State Council of Can-neryUnions, CanneryWorkers' Union, Local 748, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, A.' F. of L., by discharging, refusing to reemploy or re-instate any individual for refusing to maintain membership therein,by requiring membership therein as a condition of employment, or bygiving preference as to hire or tenure of employment or any term orcondition of employment based on membership therein,'except `as siichpreference shall have been established by agreement valid under theprovisions of the National Labor Relations Act, as amended;(f) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist Food, Tobacco,Agricultural & Allied Workers Union of America, C. I. 0., or anyother labor organization, to bargain collectively through representa-tives of their own choosing if and when such representative shall havecomplied with the filing requirements of the Act, as amended, and toengage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer Diana A. Bettencourt immediate and full reinstatementto her former or substantially equivalent position, without prejudice toher seniority and other rights and privileges, in the manner set forthin the section of the Intermediate Report entitled "The remedy";(b)Make whole each of the employees listed in "Appendix A"hereto for any loss of pay they may have suffered by reason of theRespondent's discrimination against them by payment to each of themof a sum of money equal to an amount determined in the manner set STANISLAUS FOOD PRODUCTSCOMPANY_263forth in the section of the Intermediate Report entitled "The_Remedy"';(c)Withdraw and withhold all recognition from California StateCouncil of Cannery Unions, Cannery Workers' Union, Local 748,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, A. F. of L., as the exclusive representative ofits employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, or other conditions ofemployment, -unless and until said organization shall have been certi-fied by the National Labor Relations Board as the exclusive repre-sentative of its employees in an appropriate unit;(d)Upon compliance by the Union with the filing requirements ofthe Act, as amended, in the manner set forth above, continue to bargaincollectively with Food, Tobacco, Agricultural & Allied Workers Unionof America, C. I. 0., as the exclusive representative of all of its produc-tion and maintenance employees, excluding office and clerical em-ployees and all supervisors as defined in the Act, as amended, and ifan understanding is reached, embody such understanding in a signedagreement ;(e)Post at its plant and warehouse at Modesto, California, copiesof the notice attached hereto marked "Appendix B." In the event thatthis Order is enforced by a decree of a Circuit Court of Appeals, there'shall be inserted before the words "A DECISION AND ORDER" the words :"A DECREE OF THE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING."Copies of said notice, to be furnished by the Regional Director for theTwentieth Region, as agent for the Board, shall, after being dulysigned by the Respondent's representative, be posted by the Respond-ent immediately upon the receipt thereof and -maintained by it for aperiod of thirty (30) consecutive days'thereafter and also for an addi-tional thirty (30) consecutive days in the event of the compliance bythe Union with the filing requirements of the Act, as amended, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that such notices are not altered, defaced, or covered byany other material;(f)Notify the Regional Director for the Twentieth Region, asagent for the Board, in writing, within ten (10) days from the dateof this Order, what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent discriminated against Julia Rogers in respect to herhire or tenure of employment, be, and it hereby is, dismissed. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AThe list of employees to be made whole for any loss of pay they mayhave suffered by reason of the Respondent's discrimination :Marie AmadorWilliam CampolongoMary CarusoCecil EhrlichHelen MaddefordAda PowellJosephine SatterleeIva TaylorRachel TrautmanMaudie Mae WyattMaude B. WyattJames E. BrinkDiana A. BettencourtAPPENDIX BNOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT recognize CALIFORNIA STATECOUNCIL OFCANNERYUNIONS, CANNERY WORKERS' UNION, LOCAL748,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, C. I. 0.,as the exclusive representative ofour employees in our Modesto, California, plant and warehouse,for the purposes of collective bargaining, unless and until saidorganization shall have been certified by the National LaborRelations Board as said representative.WE WILL NOT give effect to our agreement dated April 12, 1946,with CALIFORNIA STATE COUNCIL OF CANNERY UNIONS, CANNERYWORKERS' UNION, LOCAL748,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, A. F. OF L., or to any extension, renewal, modification.or supplement thereof, or to any superseding agreement withsaid Union or any affiliate thereof, unless and until said Unionshall have been certified by the National Labor Relations Boardas the representative of our employees in an appropriate unit,and unless said agreement shall conform to the provisions of theNational Labor Relations Act, as amended.WE WILL NOT encourage membership in CALIFORNIA STATECOUNCIL OF CANNERY UNIONS, CANNERY WORKERS' UNION, LOCAL748, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. OF L., or anyother labor organization, by discharging or refusing to reinstateany employee for failure to maintain membership therein, byrequiring membership therein as a condition of employment, orby giving preference as to hire or tenure of employment, or any STANISLAUS FOOD PRODUCTS COMPANY265term or condition of employment based on membership therein,except as such preference shall have been established by agree-ment valid under the provisions of the National LaborRelationsAct, as amended.WE WILL CONTINUE TO BARGAIN collectively with FOOD, TOBACCO,AGRICULTURAL & ALLIED WORKERS UNION OF AMERICA, C. I. 0.,as the exclusive representative of all of our employees in the bar-gaining unit described below, provided said labor organizationcomplies within thirty (30) days from the date of theaforesaidorder of the Board, with Section 9 (f), (g), and (h) of the Na-tional Labor Relations Act, as amended, and, if an understandingis reached, we will embody such understanding in a signed agree-ment.The bargaining unit is :All of our production and maintenance employees, excludingoffice and clerical employees and all supervisors, as defined in theAct, as amended.WE WILL OFFER Diana A. Bettencourt immediate and full rein-statement to her former or substantially equivalent position with-out prejudice to her seniority or any other rights and privilegespreviously enjoyed.WE WILL MAKE WHOLE the following employees for any loss ofpay sufferedas a resultof discrimination against them :Marie AmadorWilliam CampolongoMary CarusoCecil EhrlichHelen MaddefordAda PowellJosephine SatterleeIva TaylorRachel TrautmanMaudie Mae WyattMaude B. WyattJames E. BrinkDiana A. BettencourtAll our employees are free to become or remain members of FOOD,TOBACCO, AGRICULTURAL & ALLIED WORKERS UNION OF AMERICA, C.1.0., or any other labor organization.We will not discriminate inregard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in, oractivity on behalf of, any such organization.Dated -------------STANISLAUS FOOD PRODUCTS COMPANY,SUCCESSOR TO R. J.QUARTAROLI,D/B/ASTANISLAUS CANNING COMPANY,Employer.By---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material. 266DECISIONSOF NATIONALLABOR'RELATIONS BOARDINTERMEDIATE REPORTMr. Robert E Tillman,for the Board.Mr J. Paul St. Sure,byM1r.Edward FI Moore,of Oakland, Calif., for theRespondent.Edises, Treuhaft 6 Condon,by1Ir.Bertram Edises,of Oakland, Calif., andMr Steve Murdock,of Modesto. Calif., for the CIOTobrinerctLazarus,byDlr. Albert Brundage,of San Francisco, Calif., for theAFL:STATEMENT OF THE CASE-Upon a second amended charge filed on February 14, 1947, by Food, Tobacco,Agricultural & Allied Workers Union of America, C I. 0., herein called the CIO,the National Labor Relations Board, herein called the Board, by its RegionalDirector for the Twentieth Region (San Francisco, California), issued its com-plaint dated March 17, 1947, against Stanislaus Food Products Company, suc-cessor to R. J. Quartaroli, d/b/a Stanislaus Canning Company, Modesto, Cal-ifornia, herein jointly called the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (3) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat" 449, herein called the Act.Copies of thecomplaint and notice of hearing thereon were duly served upon the Respondent,the CIO, and California State Council of Cannery Unions, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, A. F. ofL., Party to the Contract, herein called AFL' zWith respect to the unfair labor practices, the complaint alleged in substance :(1) that on or about September 9, 1945, in violation of Section 8 (3) of the'Act,the Respondent discharged and thereafter refused to reinstate Diana A. Betten-court because she refused to maintain her membership in the AFL or because ofher activity in behalf of the CIO; (2) that on or about March 1, 1946, while aquestion concerning representation of its employees was unresolved and stillpending before the Board,' the Respondent granted exclusive recognition to theAFL, executed a contract with the AFL requiring membership therein as a condi-tion of employment, thereafter enforced said contract, and in enforcing samedenied employment to 12 individuals who refused to "obtain clearance" throughthe AFL, all in violation of Section 8 (3) of the Act;" (3) that the foregoingcontract between the Respondent and the AFL and any renewal or continuationthereof is illegal and void; (4) that at all times since October 2, 1946, when theyBoard certified the CIO as the exclusive representative of the Respondent'semployees in an appropriate unit, the Respondent, in violation of Section 8 (5)of the Act, has refused to bargain with the CIO for said employeesin saidunit-;`and (5) that by all of the foregoing acts, the Respondent has interfered with,:restrained, and coerced its employees in violation of Section 8 (1) of the,Act..On March 28, 1947, the Respondent filed its answer, in part admitting and inpart denying the allegations of fact contained in the complaint, but denying thatthe Respondent had engaged in any unfair labor practic.::s.The Respondent'sanswer allegedthat Bettencourt had been discharged pursuant to the terms of1t While the local union was not identified in said service,no question is raised as toadequacy and the undersigned deems service adequate.'a As alleged in detail in the complaint and described more fully below, the Respondentwas one of various companies involved in a consolidated representation proceeding whichhas since become known as theBercut-Richardscase.* The names of these 12 individuals are the first 12 set out in "Appendix A" attached,hereto. STANISLAUS FOOD PRODUCTS COMPANY'267"a valid closed shop contract."As to the 1946 contract between the Respondentand the AFL and the refusals of employment thereunder, the answer stated thatall of the Respondent's actions pertaining thereto were taken pursuant to "avalid closed shop contract." 6As to the alleged refusal to bargain, the answerdenied that, in view of its "valid closed shop contract," the Respondent hadviolated the Act and alleged that it was prepared to bargain with the CIO as theexclusive representative of the employees in the unit alleged in the complaint.The answer further alleged that the Respondent was prepared to offer, and therebyoffered "employment to the persons named in paragraph 6 of said complaint, andeach of them, at such work as may become available for them and for which theyseverally be qualified without requiring membership in the A. F of'L. as a con-dition of such employment." °On April 16, 1947, the AFL filed an answer which in part admitted and in partdenied the allegations of the complaint.While denying the allegations as to Bet-tencourt on the ground of insufficient information, the AFL's answer alleged byway of affirmative defense that in the event an employee refused to maintainmembership in the AFL or persisted in carrying on activities on behalf of theCIO, such employee was discharged under the terms of its contract with theRespondent and any such discharge was not violative of the Act.Further, whiledenying the allegation as to refusal to hire employees under the March 1946 con-tract on the ground of insufficient information, the answer admitted that theAFL and the Respondent had executed an agreement granting exclusive recog-nition and requiring membership therein as a condition of employment.Pursuant to notice, a bearing was held on May 5, 6, and 7, 1947, at Modesto,California, before Earl S. Bellman, the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner.The Board, the Respondent, the CIO, andthe AFL were represented by counsel and participated in the hearing.Full op-portunity to be heard; to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.On two occasionsduring the hearing, over objections by the Respondent and the AFL, paragraph 6bf the complaint was amended by adding the name of an ' individual to the list'.therein.'At the close of the hearing, a motion by the Board to conform the-pleadings to the proof as to formal matters was granted without- objection.Theparties were afforded opportunity to argue orally before the undersigned and to°The 1946 contract is not the one referred to in connection with Bettencourt's dischargein 1945.°This offer pertained to the first 12 individuals listed in-"Appendix A."The name of James E Brink was added at the opening of the Board's case on themorning of the first day of the hearing,May 5; and that of Diana A Bettencourt wasadded on the morning of the last day of the hearing, May 7, during the presentation ofthe Respondent's caseFor reasons set out in its brief, the Respondent objects to bothamendments and contends specifically that the amendment relating to Brink and ineffect that the amendment relating to Bettencourt constituted an abuse of discretion by',itwould have been preferable if the complaint hadissued in such form as not to need amendment.However,the undersigned is satisfied,under all of the circumstances shown by the record,that no abuse of discretion wasinvolved in granting these amendments,and that the Respondent and the AFL were notunduly surprised or deprived of full opportunity to litigate all matters covered by thecomplaint,as amended.Thus, while repeatedly assured by the undersigned that anyrequest for time to prepare to meet matters raised by said amendments would receive dueconsideration,neither the Respondent nor the AFL requested such a continuance.Forinstance,when asked by the undersigned at the close of its case whether the Respondentdesired a continuance because of said amendments,counsel for the Respondent repliedin the negative,stating,that the Respondent's objections went to the propriety of allow-ing the amendments and were "not related in any way to difficulties ,.,inpre-paring proof to meet the new allegation."SeeMatter of TheHillsBrothers Company,67 N L. R.B. 1249.0 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDfile briefs and/or proposed findings of fact and conclusions of law.The partieswaived oral argument.Briefs have been filed by the Respondent, the AFL, andthe Board!Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Stanislaus Food Products Company, successor to R. J. Quarta-roli, d/b/a Stanislaus Canning Company, was at all times material herein priorto November 14, 1946, an individual, R. J. Quartaroli, doing business as StanislausCanning Company at a plant owned and operated at Modesto, California. OnNovember 14, 1946, the Stanislaus Food Products Company was incorporatedunder the laws of the State of California and all assets of R. J. Quartaroli, d/b/aStanislaus Canning Company, were transferred to the Stanislaus Food ProductsCompany, which has since operated the business as the successor to R. J. Quarta-roli, d/b/a Stanislaus Canning Company.At all times material herein, the Re-spondent has been engaged at its place of business in Modesto, California, in theprocessing and canning of fruits and vegetables.The annual value of the prod-ucts of the Respondent's Modesto plant is in excess of $1,000,000.More than 95percent of said products is sold and transported in interstate and foreign com-merce from its plant in California to other States and territories of the UnitedStates and to foreign countries.The undersigned finds that the Respondent isengaged in commerce within the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDFood, Tobacco, Agricultural & Allied Workers Union of America, herein calledthe CIO, is affiliated with the Congress of Industrial Organizations.CaliforniaState Council of Cannery Unions, Cannery Workers' Union, Local 748, Interna-tional Brotherhood of Teamsters, Chauffeurs', Warehousemen and Helpers ofAmerica, herein called the AFL, is affiliated with the American Federation ofLabor.The CIO and the AFL are labor organizations admitting to membershipemployees of the Respondent.III.THEUNFAIR LABOR PRACTICES °A. Introductory statementThe Respondent is one of several "independent" canners which are- not mem-bers of California Processors and Growers, Inc., an association of canning com-panies in California, herein called the CPG, which entered into an agreement onJune 10, 1941, with the American Federation of Labor and California State Coun-cil of Cannery Unions, as the collective bargaining agents for and on behalf ofvarious Cannery Workers Unions, chartered by the American Federation ofLabor, each of which unions adopted the agreement. Said agreement, as amendeds To the extent that the document filed by the Board, entitled "Board Attorney's Pro-posed Findings and Brief in Support Thereof," contains proposed findings, said findingsare hereby rejected, partly because of the form in which they are set forth.However,itwill be noted that in some respects the findings made hereinbelow are similar to findingsproposed by-counsel-for-the Board.° Except where consideration is given below to such matters as the credibility of witnessesand conflicts in the evidence, the findings in this section of the Intermediate Report aremade upon evidence which is undisputed or is at variance only as to immaterial details,or are made upon the clearly apparent preponderance of the reliable, probative, and sub-stantial evidence in the record considered as a whole. STANISLAUS FOOD PRODUCTS COMPANY269on January 26, 1942, and again on January 10, 1943, has been printed as a green-covered booklet ; has become generally known as the "Green Book" agreement ;and has been incorporated by reference into contracts signed by various inde-pendent canners and various locals of the parent labor organizations whichsigned the "Green Book."On August 12, 1942, in keeping with the above practice, the Respondent's firstagreement with a labor organization was entered into between Stanislaus Can-ning Company and the American Federation of Labor, by and through its WesternOffice, the National Council of Cannery and Process Workers, and the CanneryWorkers' Union, Local No. 22382, affiliated with the American Federation ofLabor, herein referred to as Local 22382. In substance, this agreement incorpo-rated by reference all of the terms and procedures of the Green Book, and pro-vided also that all decisions ordered by the Adjustment Board under the GreenBook would be binding upon the Respondent and Local 22382. For several yearsthereafter, as is described further below, this agreement, with its subsequentextensions and modifications, was administered by Local 22382, which also hadseveral similar agreements with other canners in the general area in which theRespondent's plant is located.The portions of the Green Book agreement relevant herein, pertaining to prefer-ence of employment and hiring practices, are set out in "Appendix B" attachedhereto.On August 19, 1943, the Respondent and Local 22382 signed a supple-mentary agreement, entitled "Dues Collections and Check-off," the provisions ofwhich are set out in "Appendix C."On July 10, 1944, the Respondent and Local22382 signed a stipulation by which they agreed to be bound by an award of theNational War Labor,Board on a matter then pending before it which involvedthe parties who had signed the Green Book agreement.That award, whichappears to have been made during the spring of 1945, directed a revokable check-off.Hence the practice established at the Respondent's plant under the agree-ment of August 19, 1943, set out in "Appendix C," was discontinued sometime dur-ing the spring of 1945.It also appears that in the spring of 1945, Local 22382 and the Respondent, inkeeping with similar action by other independents, entered into a "Stipulation ofAgreement" 10 to the effect that provisions as to rates of pay and overtime beingnegotiated by the parties to the Green Book would be accepted by the Respondentand Local 22382.Whatever may have been the specific provisions of the 1945agreement, which it will be assumed ran until early in 1946, the undersigned issatisfied that said agreement made no change in matters pertaining to unionmembership as a condition of employment.From the foregoing, it is evident thatthe.Respondent_and Local 22382 were, following; ,the.Green,Bogk, as amendgd,.atthe time of the events now to be considered which led to Bettencourt's discharge.B. The dischargeof Diana A.Bettencourt1.The facts pertaining to the dischargeDiana A. Bettencourt entered the Respondent's employ in February 1944 andwas employed during the 1945 canning season until her discharge in September1945.11For several months prior to her discharge, Bettencourt and a number ofother employees at the Respondent's cannery had ceased paying dues to Local22382, of which they had been dues-paying members. In fact, after a dispute had10 The details thereof are not set forth in the evidence ; the document was not availableat the hearing.11The duration of the annual canning season varies somewhat,but there is always aseasonal shut-down covering approximately the winter months- 270DECISIONS OF NATIONAL--LABOR RELATIONS BOARDdeveloped during May 1945- as to the affiliation and control of Local 22382 andthe administration of its contract with the Respondent,' Bettencourt had joinedthe CIO and had become a member of a committee which passed out CIO literatureoutside the cannery . In addition, the CIO had filed on July 6, 1945, its petition inCase No. 20-R-1458, one of the numerous representation cases involving membersof the CPG and various independent canneries, which petitions were consolidatedinto a proceeding since known as theBercut-Richardscase."The hearing thereinwas held at various times between July 3 and September 11, 1945. Thus saidhearing was in progress at the time of the events now to be consideredOn September 5, 1945, Wesley King, who was then (and had-been since July1943) a business agent of Local 22382," which the Respondent had continued torecognize as holding the contract with it, saw Bettencourt while she was at herplace of work in the Respondent's plant.King tried to get Bettencourt, who hadnot paid dues to Loeal'22382 for over 90 days, to pay her dues.During a briefaltercation which thereupon ensued, Bettencourt emphatically refused to do so 16Shortly after Bettencourt refused to pay her dues, King delivered two letters,to the Respondent.These letters, both dated September 5, 1945, were on letter-heads of Local 22382," and were signed "H. C Torreano, Representative."Oneof these letters was addressed to the Respondent, attention Ralph Quartaroli, whoactively heads the Respondent's business.17This letter read :This is to notify you that Diana A. Bettencourt, whose number is 2027 onyour pay-roll, is suspended from membership in Local #22382. W'i'e' are re-questing her immediate dismissal of this date.The second letter, addressed "TO WHOM IT MAY CONCERN" read :This is to notify the management and personnel offices of all canneriesunder contract with Local Union #22382 affiliated with the American Fed-eration of Labor the reasons set forth hereinUnder Article 12, Section 14, under Article 11, Sections 1 and 2 of theConstitution and Bylaws of Local 22382, Diana A. Bettencourt is suspendedfrom membership under Local 22382 and must not be employed by you "'?This dispute is considered more fully hereinbelow.One of the letters received by theRespondent in connection therewith is set out in "Appendix D."18Matter of Bercut-Richards Packing Company, et al,64 N L R. B. 133.414King testified that Local 22382 was federally chartered, and that a "Federally Char-tered Union is a Local Union without an international affiliation but a direct affiliationwith the American Federation' of -Labor "As appears more fully below, by this time,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, herein called Teamsters, had taken over Local 22382, under an award of theExecutive Council of the A F of L.16The undersigned considers differences in the testimony of Bettencourt and King astowhat transpired between them to be immaterial, since it is clear that Bettencourt,then and thereafter, demonstrated unmistakably that she would not pay the dues whichKing was attempting to collect18 Said letterhead, in addition to the printed insignia of the American Federation ofLabor, was inscribed, "CANNERY WORKERS' UNION, Local No. 22382; Daniel Flanigan,Supervisor of Local Union, -Phone 1058. 606 Tenth St ; Modesto, California 11A com-.parison with the inscription on the letterhead used by Local 22382 in May 1945, as setout in Appendix D, reveals that the supervision, the address, and the telephone numberhad changed.11The record shows that Ralph J. Quartaroll has been the active director of the Re-spondent's affairs at all times material herein ; that lie signed on behalf of the Respondentall of the agreements between it and Local 22382 hereinabove discussed : and that he isthe Respondent's president18While the record does not reveal the provisions of Local 22382's Constitution andBylaws above cited, no, contention is made that said provisions pertain to matters otherthan suspension for nonpayment of dues, and it is clear that Bettencourt did not make STANISLAUSFOOD PRODUCTSCOMPANY271Be it further understood that if Diana A Bettencourt is now employed oris employed in the future, if a representative of this local union is notified ofthe same, we will ask her immediate dismissal.When King delivered the above letters to Quartaroli, he told him that undertheir contract Bettencourt would have to be discharged because she had beensuspended from membership in Local 22382.19Quartaroli read the two letters.King, who was obviously quite aggravated by what had transpired, also toldQuartaroli that when he had tried to talk to Bettencourt, she had paid no atten-tion to him and had told him that if he did not leave her alone, she would usethe knife on him which she was using to cut peaches.20 Quartaroli said that,he thought that King was getting over-excited and that he would talk withBettencourt and see if he could straighten out the matter. ' A few minutes afterKing left, Quartaroli had Bettencourt sent to his office.During their conversation which took place about 3 o'clock on the afternoonof September 5, Quartaroli told Bettencourt about his conversation with King;said that he did not know what her ideas about Local 22382 or any other unionswere ; and asked her if she would not, at least until an election had been con-ducted and in order to avoid any trouble, pay her back dues to Local 22382, ashe was still under contract with that organization.Quartaroli said that hewould be glad to give her the money out of his own pocket for her duesBetten-court told Quartaroli that she did not need his money and could pay her dues,if she wanted to do so, with her own money.However, Bettencourt offered topay her dues to Quartaroli, if he would deposit such dues in his office safe, to be,paid eventually to the Union which won the bargaining rights in an electionwhich both evidently assumed'would be held as a result of the Board hearingthen in progress.Quartaroli explained that, because of the letters which hehad received, he would be compelled to discharge Bettencourt, if she would notpay her dues, although he did not want to do so. Quartaroli suggested thatBettencourt work the remainder of the day to give herself time to reconsider.Bettencourt left the office and worked the remainder of the day. At theclose of work on September 5, Bettencourt still was unwilling to pay the dues.Upon learning that Bettencourt had not changed her mind, Quartaroli instructedthe head floorlady, Nell DuBraeo, to discharge BettencourtThis was done 212The Rutland court theory as to Bettencourt's dischargeThe complaint alleged that Bettencourt was discharged- because she refusedto maintain membership in the AFL or because of her activities in behalf ofany attempt on or after September 5 to secure reinstatement in Local 22382 by paying-her dues thereto."King testified that Bettencourt was suspended for non-payment of dueswhile thereis some testimony tending to show that Bettencourt's leadership in sponsoring the CIOmay have been a factor in her suspension, or in any event a factor in her having beenpressed for payment of her delinquent dues whereas others whose dues were equally delin-quent were not so pressed, the evidence does not warrant finding that her non-payment ofdues was merely a pretext for her suspension2°whether or not any such threat actually had been made, the undersigned creditsQuartaroli's testimony that King told him that Bettencourt had made such a threat21The findings as to what transpired between Quartaroli and Bettencourt are made uponthe undersigned's analysis of their testimony, the tenor of which is essentially supple-mentary rather than contradictoryIt should be noted that the date of Bettencourt's dis-charge alleged in the complaint, September 9, fell on SundayThe date of the dischargefound above, September 5, is the date on the letters above quoted.Bettencourt testifiedthat she thought that she worked just 3 days after Labor Day, which fell on September 3in 1945. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe CIO. In the opinion of the undersigned, the facts above found and therecord as a whole clearly establish that Bettencourt refused to maintain hermembership in Local 22382; that the Respondent was aware of her refusal todo so ; that the Respondent discharged Bettencourt in compliance with a demandby Local 22382; and that the Respondent reasonably believed that Local 22382suspended Bettencourt because of her refusal to pay her dues.In the undersigned's opinion, the evidence does not show that the Respondentdischarged Bettencourt because of her activities on behalf of the CIO 22 It istrue the Respondent had never before received any demand that it dischargean employee for reasons such as those involved in Bettencourt's discharge," andthere is some evidence showing leadership on Bettencourt's part in sponsoringthe CIO.Many, if not most, of the other employees were delinquent in theirdues ; some of them had paid no dues after the check-off system had been modifiedin the spring of 1945, pursuant to the War Labor Board award. Such employeescontinued to work during the remainder of the 1945 canning season without anydemand by Local 22382 that they be discharged.Thus it appears from all of the evidence that Bettencourt was singled out byLocal 22382 for special treatment.There is some evidence which tends tosupport an inference that Local 22382's reason for doing so may have been thatBettencourt was a leader among the women employees,24 and that, as such,her payment of dues, or in the alternative her discharge for refusal to do so,might have set a persuasive example.On the other hand, it is possible thatBettencourt's attitude toward King when he tried to collect her dues may havecontributed to the decision to demand that Bettencourt, alone among the em-ployees who failed to pay dues, be discharged. In any event, even if it beassumed that local 22382 had singled-out Bettencourt because of her activityon behalf of the CIO, the record does not support an inference that theRespond-ent had reason to believe that Bettencourt was suspended from Local 22382because of activities on behalf of the CIO?"On the contrary, Quartaroli's con-versation with Bettencourt indicates that he was acting on the assumption thatthe problem involved was only one of.persuading Bettencourt to pay her duesto Local 22382.In view of the failure of proof as to knowledge on the Respondent's part thatdual unionism was involved in Bettencourt'ssuspension by Local 22382, ifindeed it actually was, the undersigned is convinced that the Rutland Courtdoctrine does not apply," and that the evidence does not sustain the alternativetheory of the complaint as to Bettencourt's discharge.22 In its brief,the Board appears to have abandoned this alternative theory as to Betten-court's dischargeThe CIO,ehowever,has filed no brief, and'itwas evident from its exami-.nation of witnesses at the hearingthat the CIOsought to establish this alternative theory.23 Quartaroli testified that he had never been asked by the AFL to discharge anybody.24Most of the Respondent's employees are women.25However, it isclear thatQuat taroll had been aware for several months of conflictingclaims as to representation among his employees.2"This finding as to the inapplicability of the Rutland Court doctrine is in general accordwith the positions taken in theirrespectivebriefsby the AFLand the Respondent.SeeMatter ofRutland Court Owners, Inc.,44 N. L. R.B. 587,46 N. L.R. B. 1040, and subse-quent cases.The undersigned deems it unnecessary to pass upon certain further conten-tions in the Respondent'sbrief pertaining to the inapplicability of the Rutland Courtdoctrine. STANISLAUS FOOD PRODUCTS COMPANY2733.The "closed-shop contract"defense as to Bettencourt's dischargeConsideration must now be given to several aspects of the contentions of theparties as to the general defense advanced by the Respondent and the AFL, thatBettencourt's discharge was not violativeof the Actbecause it was made pursuantto a valid closed-shop contract.In its brief,the Board challenges this defenseon three major grounds, each of which is now considered.In the first place,the Board contends that there is no language in any contract,which can be, construed as having been in force in September 1945, that wouldhave required that Bettencourt maintain her membership in Local 22382. Inthe opinion of the undersigned,the evidence supports this contention.As isfound above in Section III, A, the Respondent and Local 22382 were following theGreen Book at the time of Bettencourt's dischargeThe provisions thereofmaterial on this issue are set out in "Appendix B." 21 On all of the evidence,the undersigned is satisfied and finds that the language in the Green Bookagreement pertaining to preference of employment and hiring practices cannotbe construed as constituting either a closed-shop provision or a provision re-quiring maintenance of membership,and that said language cannot constitutea defense to Bettencourt's discharge.28In the second place,the Board, in direct conflict with the Respondent and theAFL, contends that in practice the contracts between the Respondent and Local22382 were not treated as closed-shop contracts.The evidence on this point is insome respects susceptible of contrary inferences. It is true that Quartaroli andKing both testified that the agreements had been treated as closed-shop agree-ments.Yet the only applicable provisions which King could point to in any ofthe agreements were those discussed above and set out in "Appendix B," whileQuartaroli admitted that he had no recollection of having had any discussionof even those provisions with any representative of Local 22382. Further, what-ever may have been the Respondent's practice in yielding to demands by Local22382, there is nothing in the evidence to warrant finding that there ever wasany meeting of minds between the Respondent and Local 22382 as to any oral pro-vision for a closed shop,or as to the construction of any provision in the GreenBook so as to require maintenance of membership in Local 22382.29The Respondent contends in its brief that the supplementary agreement ofAugust 19, 1943, entitled "Dues Collections and Check-off," set out in "AppendixC," established "an automatic check-off system forallemployees."However, thelanguage of said agreement,when read in conjunction with the Green Book, does27While the Respondent had not compiled a seniority list such as is referred to in "Appen-dix B,"it is clear that Bettencourt was not terminated because she was considered a newemployee.28 SeeMatter of G. W.Hume Company,71N. L. R. B 533,in which the Board held thatthere was nothing in the Green Book provisions here being considered which required theemployees involved"tomaintaintheir union membership as a condition of continued em-ployment."See alsoMatter of Scientific Nutrition Corporation,71 N. L. R. B. 1003, inwhich it was held that the Green Book was not"a closed-shop contract,"did not requiremaintenance of membership,and was "no more than a preferential hiring contract."Bothof the foregoing cases involved Local 2238229 It should be noted that the local attorney,who was representing both the Respondentand the AFL during that period, did not testify at the hearing. 0 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot appear to require that dues be checked off for all employees but rather onlyfor the members of Local 22382.In any event,however this agreement may havebeen administered,itwas set aside in the spring of 1945 by an award of theWarLabor Boardwhichadmittedly established a voluntary,revokable check-off.90Furthermore, the undersigned cannot agree with the contention in the Re-spondent's brief that there was,in addition to the writtenagreements receivedin evidence,"a uniform area practice" requiring membership in Local ?2382 asa condition of employment in canneries within the area in which the Respondentoperates.Not only does the evidence fail to convince the undersigned on this'point, but a study thereof in the light of the Board's decisions in complaint casesgrowing out of theBercaat-Richardscase persuades the undersigned that someemployers,at least, interpreted their agreements otherwise until acquiescencewas induced by the economic power of various AFL of Bates 31Everything considered,the undersigned is convinced and finds that, what-ever may have developed at the Respondent's plant in the nature of closed-shop ormaintenance-of-membership practices,such practices were bottomed neither upona reasonable interpretation of any written agreement nor upon an oral agree-ment arrived at as a result of the meeting of minds upon such mattersUndersuch circumstances,it is immaterial that the Respondent may have been actingin good faith when it acquiesced in the position of Local 22382 that Betten-court would have to be discharged under the then existingcontractbecause shefailed to maintain her membership in good standingAcquiescing in good faithto such demands cannot besaid tosatigfy the proviso of Section 8 (3) of theAct, whichthe Board has held requires the expression of any closed-shop pro-vision"in unmistakable language."The thud challengeof the Board to the closed-shop defense has several facets.In general,the question thus raised is essentially whether or not, under all of thecircumstances, the Respondent's continued recognition of Local 22382, after theschism therein and after it had been taken over by Teamsters,33without requiringproof of continuing majority and at a time when the Respondent's employees hadwithdrawn their support therefrom, constituted such assistance within the mean-ing of Section 8 (1) of the Act as to invalidate prior agreements,even if thereto-fore such agreements could have been considered a defense under the proviso ofSection 8(3).The problem here involved stems from an award within theAmerican Federation of Labor, whereby the International of Teamsters wasawarded jurisdiction over,and took control of, Local 22382,a FederallyCharteredLocal 3430Compare similar findings in theHumecase concerning an almost identical agreement31 It is worthy of note that the Respondent,in its brief, refers to its position as being"out in 'no-man's land'in one of the bitterest and most protracted jurisdictional wars inthe history of the American labor movement,"and to the AFL as having,from time to time."effectively tied up large segments of the industry."3= SeeHatter of The Iron Fireman Manutacturang Company,69 N L R B 19, 20The situation in the instant matter is somewhat different from that in theHumecase.Therein the Board held that "at the time of the discharges the iespondents did not regardthe contract as requiring maintenance by employees of union membership, whatever oralunderstanding may have pieviously existed between the parties."CfMatter of PittsburghPlateGlassCompany,66L R B 1083, in which the Board held that that respondentlj^could not advance the pie'iso of Section 8 (3) in its defense where it had refused to exe-cute the sort of agreement contemplated by the proviso13 "Teamsters"is used for convenience to identify the organization which took over Local22382, although AFL was used interchangeably for both at the hearing, in the pleadings,and in the briefs.31The problem posed by the Board's third contention differs from that involved in theSezentificNutritioncase,abole cited.Therein the Board held that it was unnecessary STANISLAUS FOOD PRODUCTS COMPANY275It is clear from two letters received in May 1945 that the Respondent wasaware of factional claims in Local 22382.The first letter was dated May 8,1945, was signed "H. L. Woxberg, International Representative," and was on theletterhead of "TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELP-ERS, Union No. 286" of the International.This letter called the Respondent'sattention to action taken in Washington, D. C, by the Executive Council of theAmerican Federation of Labor on May 3, 1945, in the following language:"The following is the award of the Executive Council-it is the sense ofthis Council meeting that the interests of the American Federation of Laborwould be protected and preserved in the canning industry in California,Washington, and Oregon by the transfer of the federal labor unions in thatfield to the Teamsters International Union and that the officers of the Federa-tion be directed to cooperate with the Teamsters International Union inbringing about this result, and that the A. F. of L. cooperate in helping toorganize the unorganized in this field "By the above action the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers Union of America inherit the agreementnow in effect between your company and the American Federation of Laborand the Local Cannery Workers Union.The International Brotherhood of Teamsters wish to advise you that weexpect your company to immediately recognize only the Teamsters Inter-national Union as the repiesentative of your employees and in return theTeamsters International Union will live up to the agreement now in effect tothe letter.Shortly after receiving the above letter, the Respondent received the letter ofMay 11, set out in "Appendix D," from Tomson. Thus the Respondent was con-fronted with conflicting claims.Whatever may have been its reasons for sodoing, it is clear that the Respondent decided to deal with and to honor the agree-ment with the officials of Teamsters who, at about that time, took over Local22382, and that the Respondent thereafter did soIt appears unnecessary to the undersigned to go further into the details bear-ing on this third contention, or to pass upon the issues involbed, in view of find-ings already made herein.Accordingly, no finding is made as to whether or notthe Respondent, by treating Teamsters as the other party to its agreement afterTeamsters had taken over Local 22382, engaged in conduct violative of Section8 (1) of the Act so as to jeopardize whatever defense its contract with Local22382 may otherwise have constituted under the 8 (3) proviso.4.Conclusions as to Bettencourt's dischargeIn view of all the foregoing,the undersigned concludes and finds that on Sep-tember 5, 1945,the Respondent discharged Diana A. Bettencourt and thereafterrefused to reinstate her because she refused to maintain her membership in theto pass upon Teamsters'contention that by virtue of a jurisdictional award of the Execu-tire Council of the American Federation of Labor, Teanisteis had become the legal sue-(es.or to Local 22382In that case,after an exchange of correspondence early in May,similar to that d.scussed below in the instant matter, the parties entered into a newagreement. dated May 18,1945,which was signed on behalf of Teamsters by H LWoxberg,an international representative35King continued to deal with the Respondent for Local 22382 after Teamsters tookover1.11 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL;" that the Respondent's action in so doing was not protected within themeaning of the proviso of Section 8 (3) of the Act; and that the Respondent bysaid action has discriminated in regard to hire and tenure of Bettencourt'semployment, in violation of Section 8 (1) and (3) of the Act.C. The refusals of employment under the agreement of April 12, 1D461.Circumstances pertaining to the execution of the agreementOn October 5, 1945, following the hearing in theBercut-Richardscase whichhad been in progress at the time of Bettencourt's discharge, the Board issued atelegraphic decision.Thereafter, on October 12, 1945, it issued its Decision,Direction of Elections and Order in said case," confirming its telegraphic decision.By said actions, the Board directed that elections be held in several appropriateunits among employees of various canning companies, including the Respondent'sproduction and maintenance employees, which employees were held to constitutean appropriate unit.38Pursuant to the Board's direction, an election was heldon October 16, 1945, in Case No. 20-R-1458, the representation case which in-volved the Respondent's employees. In this election, there were 80 valid votescast by the approximately 154 eligible voters.'9Of the valid ballots, 9 were castfor the AFL and 71 for the CIOOn February 15, 1946, the Board issued its Supplemental Decision and Orderin theBercut-Richardscase,99 inwhich, for various reasons set out therein,the Board decided that the purposes of the Act would "best be served by settingaside all of the elections" which had been held in connection with said case. Inthis Supplemental Decision, which set aside the above election among the Re-spondent's employees, the Board used the following language :While we view the record as requiring this result, we reach it withconsiderable reluctance because it means that the employees will have nobargaining representative to negotiate an exclusive collective agreement tocover the coming season, until a new election can be held which may resultin one of the rival unions being certified.The current AFL contract willexpire on March 1, and since the legal effect of the foregoing determinationis to keep the question of representation pending before the Board, noneof the unions is entitled to an exclusive status as the bargaining agent afterthat date. In accordance with well-established principles,14 the employersmay not, pending a new election, give preferential treatment to any of thelabor organizations involved, although they may recognize each one as therepresentative of its members. In this state of the record, no legal effect maybe given the closed-shop provision contained in the current collective agree-ments after their expiration date; 15 the inclusion of any such provision in anynew agreements, or action pursuant thereto, would clearly be contrary to,14SeeMatter of Midwest Piping & Supply Co., Inc.,63 N. L. R. B. 163. See alsoMatter of Ken-Bad Tube & Lamp Corp.,62 N. L R. B. 2115Moreover, no requests for discharges resulting from activity in the election areJustified even under the present agreement.SeeMatter of Rutland Court Owners,44 N L. It. B 587, 46 N. L. It. B 1040.89That is to say, Local 22382, after it had been taken over by Teamsters.The com-plaint uses the designation,AFL, in this connection;that term has been used by the partiesto designate both Local 22382 and Teamsters1Matter of Bercut-Richards Packing Company, at al.,64 N. L.It. B. 133.' Said unit is set out in detail in Section III, D, 1, hereof19There were also two challenged ballots and four void ballots.40Matter of Bercut-Richards Packing Company,at al., 6°N. L. It. B. 1052. STANISLAUS FOOD PRODUCTS COMPANY277the proviso in Subsection 8 (3).Nothing in our decision,however,shouldbe construed as requiring any change in the substantive conditions of employ-ment now existing by virtue of the foregoing agreements.On April 12,1946,while the question of representation among its employees wasstill pending and unresolved before the Board,'the Respondent signed an agree-merit with California State Council of Cannery Unions, and Cannery Workers'Union, Local 748, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers,'herein called AFL.The substantive provisions of this agree-ment, which was signed by Quartaroli,although the AFL presented no evidenceto show that it represented the employees covered thereby,`were as follows : .1. It shall be a condition of employment with the employer that all em-ployees covered by this agreement shall become and remain members of theUnion in good standing.Present employees who are not as of the date of thisagreement members of the Union must become members within ten '(10) daysfrom the date hereof.Any new employees shall be required within ten (10)days of the date of hiring to become a member of the Union and thereafterremain a member in good standing.Persons who fail to maintain good standing in the Union In accordancewith the By-Laws thereof shall be discharged within thirty-six (36) hoursafter the company is so notified by the Union.In the hiring of additional employees, the employer shall give preference tounemployed members of the local Union provided such individuals have thenecessary qualifications and are available within forty-eight (48) hours afterbeing notified.As a basis for preferential consideration unemployed niem-bers of the local Union shall be required to present a clearance card from thelocal Union, evidencing the fact of their paid-tip membership.2.Any adjustment in wages, hours or conditions, which may.hereafter beagreed upon by the parties, shall be effective as of March 1, 1946 and retro-active to that date.2.The refusals of employmentOn April 13, the day following the signing of the agreement, the Respondentstarted its operations for the 1946 season.Announcements had previously beenbroadcast over the local radio station that the Respondent would open and wouldhire employees that morning."Pursuant to Quartaroli's instructions, all em-ployees hired on April. 13, 1946, or at any time thereafter during the entire 1946season, were required to get clearance from the AFL. Such clearance involved11The new election, which was later ordered by the Board and won by the CIO, was notconducted until September 1, 1946.12While each of these organizations signed the agreement, they were treated jointly inthe pleadings and at the hearing as "party to the contract," and are jointly so consideredherein.43According to Quartaroli, he did not know who drafted the agreement which was givento him in mimeographed form to sign in the office of the local attorney who representedboth the Respondent and the AFL. Further, according to Quartaroli, the agreement wassigned on April 13.However, the agreement itself is dated April 12, and it will be assumedthat it was signed on April 12, before employees were hired for the 1946 season."The undersigned does not believe that the Respondent's failure to send post cardsannouncing its opening to its old employees, as it had done in earlier years, is material toa determination of the issues.The Respondent similarly relied upon radio announcementsat the opening of the current season which began on April 11, 1947.809095-49-vol. 79-19 278DECISIONSOF NATIONALLABOR RELATIONS BOARDboth membership in the AFL and authorization to the Respondent for the deduc-tion of 'dues thereto.45`----On the morning of April 13,during the hour' or so when Head Floorlady DuBraeowas behind the counter in the Respondent's plant office doing the hiring, Kingwas behind the counter next to her, ,in order to facilitate clearance by the AFLof persons seeking employment. It is apparent from the procedure which theevidence shows was followed in hiring, that applicants were required to secureclearance cards from King to^ evidence their "paid-up membership" in, order tosecure preferential consideration as unemployed members of the AFL, as providedin the third paragraph under '(1) in, the above agreement.Such a clearance cardcertified that the.individual-named was "a member in good standing" of'theAFLand "eligible to be hired" at, the Respondent's plant..The evidence'shows that, except forJulia Rogers,"the individuals listed in"Appendix A," several of whom had first worked for the Respondent as earlyas 1943, were among those who applied at the -Respondent's plant on April 13.What took place as to some of said applicants is set out in,the following briefaccounts based on uncontradicted testimony of those individuals which theundersigned c'redits'WhenMaudie Mae Wyattasked Head Forelady DuBraeo for employment onApril 13 in the plant office and was told she, would have to sign -with the. AFL,Wyatt said that it was illegal and that she did not want to do so.. DuBraeotold her that she would have to in order to work.Wyatt refused to join theAFL and did not work during 1946.-,kAda Powellwas similarly told by DuBraeo on April 13 that she would have toclear through the AFL.When she refused, she was told that she could notwork. , Powell, who had joined the CIO, left without attempting to find outwhether she could get clearance from King ; she did not work during. the 1946season.When Dulbraeo toldDiana A. Bettencourton April 13 that she would haveto clear with the AFL, .Bettencourt refused to do so on the ground that thecannery had voted CIO.Bettencourt did not work during the 1946 season.WhenMary Carusoentered the plant office on April 13, she saw Quartaroli,DuBraeo and King behind the counter. She asked King for a job.King lookedat DuBraeo, and told Caruso that she could not work unless she was cleared bythe AFL. Quartaroli and DuBraeo said nothing and Caruso turned and walkedaway.An hour later, outside of the cannery, Caruso asked DuBraeo what thetrouble was.DuBraeo told her that she would have to clear with the AFL orshe could not get work. Caruso, who had worked since 1943, and who, custc m-arily had quit during the fall in order to pick grapes for herself, did not workduring the 1946 season.'48Quartaroli testified that no one was employed during the 1946 season who did notfirst clear with the AFL, and that the AFL issued such clearance only to those who joinedand who signed dues deduction authorizations.46There is no evidence establishing that Rogers applied for and was denied employmentin 1946 because she refused to clear through the AFL, and the undersigned does not believethat the Respondent's answer constitutes an admission of the allegation of the complaintas to Rogers, although she was one of the individuals offered employment in the Respond-ent's answer.94 Some of said individuals gave testimony, in part contradicted, as to additional remarkswhich the undersigned either does not credit or believes immaterial.48The undersigned does not consider it necessary to determine, from the contradictorytestimony pertaining thereto, what took place between Quartaroli and Caruso a few daysafter April 13. outside the plant, when, even on Caruso's version of the incident, Quartarolitold her that if she came there again to cause a disturbance he would call the sheriff. STANISLAUS FOOD, PRODUCTS, COMPANY2Z9Helen Maddefordreached the plant office on April 13 after DuBraeo had leftthe, office.She called to DuBraeo, who, was inside the plant, and applied forwork.DuBraeo told her to go to the office to get a clearance slip.Maddefordfound King in the office behind the counter.He told her that since she hadbelonged to the CIO, she would have to sign,with the AFL.Maddeford saidthat she did not feel that that was right. Although King did not then deny, heran opportunity to clear, Maddeford turned and walked away. A few days later,after appearing before the Executive Board, Maddeford was cleared by, theAFL and was employed by the Respondent during the 1946 season, until shequit work early in July,because of illness 49 ..,On April 13, when the line of girls which includedMarie Amadorreached thecounter— Amador found King there, and asked him for a job.King asked herwhat union she belonged to.When she replied that she belonged to the CIO, hetold her that he could not give her a job." Amador, did not work during the1946 season.Maude B. Wyatt,like Amador, applied to King in the plant office on April 13.He told her that she would have to be cleared by the AFL.Wyatt, who did notbelieve that the AFL had a legal contract, told King that she would think it over.On May 1, Wyatt saw DuBraeo who told her that she did not think she hadanything for her, as Wyatt had "got smart with the Union man."Wyattdenied having done so and DuBraeo telephoned the AFL. Shortly thereafterWyatt Jointed the AFL ; was given clearance ; and was employed that same day.William Campolongo,who had had some 2 years' experience in the Respondent'swarehouse, applied on April 13 to the warehouse foreman who sent him to theoffice to get, clearance.At the office, Campolongo saw King and, although heoffered to join the AFL, was unable to get clearance.During the ensuing periodof several weeks, Campolongo twice returned to the Respondent seeking em-ployment, but was unable to secure it because he was not able to get clearancefrom the AFL. He did not work during 1946.`WhenJames E. Brinkapplied on April 13, he talked with Quartaroli and King.He asked, if he could get work without clearing through the AFL; Quartarolitold him that he could not. Thereupon Brink went home. Later, however, be-cause he had "to live," Brink joined the AFL, secured clearance, and went towork for the Respondent on July 12, 1946."99Maddeford had previously been a pieceworker but, during her 1946 employment, sheworked as an hourly paid worker, thereby earning less money.Maddeford was not givenher regular employment as a pieceworker when she returned on April 17, after having beencleared by the AFL Executive Board on the evening of April 16, although when she hadreapplied for work on April 15, she had been told that she could have her regular positionif she was cleared by the AFL.Although Maddeford testified that King told her that shewould have to go before the Executive Board because he did not know "whether they couldquite trust" her in the organization, the undersigned deems it unnecessary to determinewhy the AFL delayed clearing Maddeford.5°There is no evidence that Amador tried to join the AFL, or that King refused to lether join.SiWhile Campolongo's testimony indicates that it may have been his activity on behalfof the CIO which caused the AFL to refuse to clear him, the AFL offered to prove at thehearing that Campolongo had been suspended for failure to pay dues. The undersigneddoes not believe that the reason for the AFL's refusal to clear Campolongo is material toa decision on the issues herein. ,SiThe Respondent's contention that Brink willfully incurred losses by not joining theAFL earlier is considered subsequently herein.Brink testified that he worked until aboutthe middle of November ; there is no contention that his employment terminated prior tothe end of the1946 season. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the remaining individuals on "AppendixA" otherthan Rogers, HeadFloorlady DuBraeo's testimony establishes thatIva Taylor,Josephine Satter-lee,Rachel Trautman,andCecil Ehrlichall applied for employment on April 13,1946, and were denied such employment because they refused to join the AFL.While Taylor and Trautman shortly thereafter changed their minds ; were clearedby theAFL ; and were employed by the Respondent not long after operationsstarted ; Satterlee and Ehrlichevidentlydid not work during the 1946 season 66From the foregoing and the record as a whole,the undersigned finds that, ex-'cept for Rogers,all of the individuals listed in"Appendix A" applied for em-ployment at the Respondent's plant onApril13, 1946, and that they were deniedemploymenton that daybecause they were not members of the AFL.64 Theundersigned further finds that those individuals on "Appendix A," who' later'secured employment at the Respondent's plant during the 1946 season,securedsuch employment only after they had-joined the AFL and had authorized theRespondent to deduct their dues thereto.663.Conclusions as to the agreement,and the refusals of employmentIn essence,the Respondent and the AFL contend that the agreement of April12, 1946, was a valid agreement and hence that individuals who did not obtainclearance throughthe AFLwere properly denied employment in accordancewith its terms.This fundamental contention and various 'subsidiary contentionsare discussed extensively in the briefs filedby the AFL,the Respondent, andthe Board.All of the contentions thus made and the numerous cases cited insaid briefs have been'duly considered.68,The undersigned is satisfied that thereare no factors in the instant matter which materially'' differentiate it, on phasesnow being'considered, 'from cases already decided which the undersigned be-lieves are controlling.,The facts above found show that in the instant matter the Respondent, at atime when a question of representation was unresolved and still pending beforethe Board,entered into its agreementwith the AFL.No evidence was presented-to the Respondentby the AFL'to show that it then represented a majority ofthe Respondent's employees..Clearly theagreementwas a-new`one and includedsubstantial new terms requiring membershipin the AFLas a condition of em-ployment.Said agreement cannot be considered merely a continuation of a longestablished contractual relationship between the Respondent and Local 22382.For reasons set forth in detail by the Board in its decision in theFlotillcase,"concerning an agreement entered into under similar circumstances,the under-signed finds that,by granting exclusive recognitionto the AFLwhile a questionof representation was still pending beforethe Board,and by entering into theca The question of employment during the 1947 season as to all of the above individualsis considered in "The remedy"in connection with reinstatement.64 In view of the employment procedurewhich therecord shows was being followed, itis immaterial that some of these individuals applied to KingNor is it material whetherlack of membership in the AFL was due to any given individual's refusalto join or to theAFL's refusal to permit such individual to join66,It is evident from Quartaroh's testimony that, under the procedure followed,all suchemployees were required to sign dues deduction authorizationsHence, to secure suchemployment as they did receive, such individuals had to pay dues to the AFL during theirperiods of employment in 1946.66The undersigned, does not believe that he would be justified in-substantially protractingthis report by discussing these matters in detail.57Matter of Flotill Products,Inc.,70 N. L. RB 119. See alsoMatter of Lincoln PackingCompany,70 N. L. R. B. 135;Matter of G. W. Hume Company, 71 NL. R B 533, andMatter of Califruit Canning Company,73 N. L. R. B. 290. 281agreement of April 12, 1946, with the AFL requiring membership therein as, acondition of employment, the Respondent interfered with, restrained, and co-erced its employees within the meaning of Section 8 (1) of the Act68Sincethe Respondent's execution of the April 12, 1946, agreement was violativeof the Act, said agreement, and any renewal or continuation thereof, is illegaland void.Thus said agreement cannot constitute a defense under the provisoof Section 8 (3) of the Act 5e to the Respondent's requiring employees duringits 1946 season to join the AFL as a condition of receiving employment.On all of the evidence, the undersigned finds that by its enforcement of theApril 12, 1946, agreement, and'by its denial of employment on ApriL13, 1946, tothe individuals listed in "Appendix A-1," because they refused to join the AFL,'*the Respondent discriminated in. regard to hire and tenure of employment andterms and conditions of employment and thereby discouraged membership in theCIO and encouraged membership in the AFL, in violation of Section 8 (1) and(3) of the Act.61-D. The refusal to bargain ,1.The appropriate unit and the CIO's majority thereinThe Respondent continued to give effect to the above-discussed agreement withthe AFL until March 1; 1947. However, prior to that date, the Board took furthersteps in theBercut-Richardsrepresentation proceeding, which had been pendingat the time said agreement had been signed.On August 16, 1946, the Board issued its- Third Supplemental- Decision andSecond Direction, of Elections 62 in which it directed numerous elections, oneof which involved the employees of the Respondent. Pursuant to the foregoingdirection, as amended on August 22, 1946,' a second election was conducted at theRespondent's plant on September 1, 1946.84On October 2, 1946, the Board issuedits Order Severing Case and Certification of Representatives in Case No. 20-R-1458, in which the Board certified that the CIO was the exclusive representativefor the purposes of collective bargaining of all of the Respondent's production andmaintenance employees, excluding office and clerical employees and all super-visory employees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recommend suchaction, by virtue of its designation in the aforesaid election by a majority of theemployees in the foregoing appropriate unit.61'60 In view of findings and recommendations made, below, the undersigned deems it unnec-essary to determine whether theexecutionof the agreement was violative also of Section8 (3) of the Act. SeeFlotillandHume,cited above.69 Clearly said-agreement-fails to meet the requirements of the proviso, both because theAFL's majority was not established and because of the Respondent's illegal assistance tothe AFL.00That those individuals on "Appendix A-1," who were thereafter employed during the1946 season, were required to join the AFL as a condition of receiving employment istreated herein as a phase of the Respondent's continued enforcement of the agreement."Appendix A-1" contains the names of all of the individuals shown on "Appendix A,"except JuliaRogers,as to whom the evidence does not establish discrimination.a Matter of Fruitvale Canning Company,71 N. L. R. B. 488, andMatter of CalifruitCammng Company, 73 N. L.R. B. 290.62 70 N. L. R. B. 84.61 70 N. L. It. B. 272.04While the parties stipulated that said election was held August 30,the Board's certifi-cation recites the date as September 1.66The certification shows teat of the 147 valid votes east by the approximately 172eligible voters, 88 were cast for the CIO and 57 for the-AFL. 282DECISIONS OF` 'NATIONAL 'LAB'OR, RELATIONS BOARDThe'unit for which the Board certified the CIO on `October'2,' 1946, .was thesame as the unit found appropriate by the Board in its originalBercut-Richardsdecision of October' 12, 1945 88 It was also the same as that alleged in the com-plaint in the instant matter.The appropriateness of the unit is not contestedby either the Respondent or the AFL. The undersigned'findsthat all.of the Re-,spondent's production-and maintenance employees,- excluding office and clericalemployees and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in' the status of 'employees oreffectively recommend such action constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.The undersigned further finds that on October 2, 1946, and at all times there-after material, the CIO was and now is the duly designated representative of amajority of the employees in the aforesaid appropriate unit, and that by virtueof Section 9 (a) of the Act, the CIO at all such times was and now is the repre'sentative of all of the Respondent's employees in said unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, orother conditions of employment.2.Developments subsequent to the Board's certification of the CIOa.Events during the remainder of 1946On October 5, 1946, over the signature ,"Jack Montgomery, International Rep-resentative," the CIO wrote the Respondent, in part, as follows :-/In line with the certification of the National Labor Relations Board estab-lishing FTA-CIO as bargaining agent for the workers of your cannery, weimmediately request that you notify us of the time and place at which youcan meet with us. --I also would like to' point out further that officials of the AFL TeamstersUnion or any other AFL Uniori have no right to represent the people in yourcannery, coerce them 'or intimidate them, and that if they .are allowed tocontinue to do so, and allowed to continue to enter your plant, then youyourself are a party to-the' act, and in violation of the Wagner Act.The Respondent did not reply to- the CIO's letter of October 5.However, onOctober 9, Quartaroli wrote the Regional Director of the Twentieth Region thathe had received- the-Board's,certificktion of,the-CIO','but-that'he also had=anenforceable contract with- the -AFL which would run to March 1947, with whichthe.Board's order superseded the AFL-contract and constituted "a good andvalid defense in a court of .law in breaking such a contract in order to giveeffect to the Board's order."'On October 17, Steve Murdock, an international organizer of the CIO, accom-panied by another organizer, 'Dillard, called on Quartaroli at his office at theplant.Quartaroli acknowledged having received the CIO letter of 'October5; said that he was uncertain as to his position and had written the RegionalDirector ; and explained that his local attorney had advised him that he would beliable to a civil suit if he did not continue to honor his AFL; agreement.Mur'dock and Dillard took the position that the Board's certification made the CIOaccordingly obligated to bargain with the CIO.Quartaroli said that he wantedto have that point clarified by the Board.66 64 N. L. R. B. 133. STANISLAUS FOOD PRODUCTS COMPANY283On October 22, the Board's Acting, Regional Director for the Twentieth Regionwrote the Respondent that, concerning its inquiry of October 9, he could "answeronly as to your responsibilities under the,National Labor Relations Act." 'With-out mentioning the AFL agreement, the Regional Director statedi that since theBoard had established an appropriate unit and had certified' the, CIO, as theresult of, an election therein, it was incumbent upon the Respondent to bargain,with the CIO upon request.inquire whether he had received a reply to his letter to the Board, Murdock andDillard again met with Quartaroli, in his office.Quartaroli informed, the CIOrepresentatives that he did not agree entirely with the opinion in the letter hehad received from the Board; that he was seeking the opinioniof another at-torney (whom he did not identify) in the "Bay Area" ; and that matters wouldhave to wait until he had obtained an opinion from that attorney.During thisconference, the CIO representatives reiterated their positions that the Re-;{,.-,On November 7, Murdock and Dillard, accompanied by a'committee of three ofthe Respondent's employees' met with Sidney Ross, the Respondent's productionmanager, Quartaroli having "left the previous day for the East."The CIO rep-resentatives proposed, since the Respondent was continuing to give effect to itsAFL agreement in spite of the Board's certification of the CIO, that the Re-spondent hold the dues being collected until it had reached a decision as towhich bargaining agent it would recognize and that such dues then be paid tothe union with which the Respondent finally decided to deal.Ross said thathe would check further on that matter with the unidentified attorney in the BayArea.Thereafter on November 14, during a meeting with Ross, Murdock andMontgomery attempted unsuccessfully to get an answer to their proposal.Rossstated that he was having difficulty contacting the attorney but was expectingto have a definite answer for them by the next day.On November 15, Murdock telephoned Ross, who informed him that theattorney had advised that the Respondent could not, as the CIO proposed, holdthe dues which were being deducted.Ross also said that the Respondent wasgoing to continue to give effect to its AFL agreement until its expiration.There-upon Murdock wrote the CIO Regional Office that the only course open appearedto be to file a charge of refusal to bargain with the Board.While the evidence thereon was not fully developed, it is apparent from, it letterdated December 12, 1946, written by Bertram -Edises to Edward H. Moore, thatabout that date those attorneys (representing respectively the, CIO and theRespondent in the instant matter) discussed the situation concerning the Re-spondent and also another cannery,wherein the CIO had been certified by theBoard and in which the parties were likewise represented by Edises and Moore.°`67One of these employees was James E Brink, who had been deniedemployment onApril 13, 1946, but had thereafter been given employment after he had joined the AFL.'It is evident that the above joint discussions, and such joint negotiations as tookplace later, were with the full consent of the parties and were for their convenience. Infact, the Interim Agreement, signed April 11, 1947, whichis discussedbelow and set outin substantialpart in "Appendix E," was signed by Moore as the representative of theRespondent and of one other canning company for which the Board had certified the CIO,the Califrult Canning Company of Manteca,' California, herein called Califruit.SeeMatterof Califruit Canning Company,73 N. L. It. B. 290, and previous phases of theBercut-Richard8case involving Califruit.There is no contention that any departurefrom theunit found by-the Board in the cases involving the Respondent and Califruitwas intendedby any of the parties to the joint negotiations and the jointagreement,and the undersignedis satisfied that the fact that such a joint approach was takenis immaterial to the issues 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies_ of this letter were sent to the Board's Regional Office and to variousofficials of the CIO. In said letter, Edises stated that, pursuant to a conversationwhich he and Moore had had that morning, he was submitting a restatement ofthe CIO's position, on the basis of Moore's assurance that he had been "officiallyauthorized to represent" the Respondent.89This letter demanded that the Re-spondent immediately recognize the CIO as the exclusive bargaining agent, pur-suant to the Board's certification ; that the Respondent cease recognizing anddealing with'the AFL and enforcing its agreement therewith ; and that the Re-spondent immediately cease deducting dues, fees, and assessments for the AFL.This letter of December 12 also stated that if the request to cease AFL deduc-tions were ignored, the CIO would "undertake to obtain reimbursement for theemployees' through legal action."The Respondent did not indicate a willing-ness to comply with the demands in this letter 70b.Developments earlyin 194771Early in March 1947, shortly after the expiration of the AFL agreement onMarch 1, Murdock asked Quartaroli at his Modesto office about entering intobargaining relations with the CIO.Quartaroli told Murdock to get in touchwith Attorney Moore, whose office is in Oakland, California."Murdock informedthe CIO's Regional Office of Quartaroli's answer, but did not get in touch withMoore.The complaint in the instant matter was issued on March 17. TheRespondent, in its answer filed March 28, offered employment to the 12 individualsherein.Hence, for the sake of simplicity, since most of the negotiations and documentsdiscussed hereinafter were joint in nature and pertained to Califruit as well as to theRespondent, the presentation herein will be limited to what bears directly on the Respond-ent, and the joint aspects will be almost entirely ignored.°OThere 'is no contention that Moore did not have such authority.TO It is noteworthy that the above letter was written less than 2 months after the TrialExaminer had issued his Intermediate Report on October 18, 1946, in Case No 20-C-1428involving Califruit.The Trial Examiner did not recommend in that case that checked-offdues be refunded, among other things, for lack of sufficiency of evidence and because thecomplaint had failed specifically to allege the matter.The Board's decision of April 10,1947, confirmed the Trial Examiner on this matter.However, in the meantime, beforethe Board's decision in the first Califruit case had issued,a hearing was held on December17, 18, and'19, 1946, at Manteca, California,on another complaint against Califruit beforeanother Trial Examiner,in Case No 20-C-1566Califruit was represented by Moore, whilethe CIO wasrepresented by Edises and Murdock.In that hearing,the pleadings wereamended specifically to introduce the issue of checked-off dues,the matter was litigated,and the Trial Examiner in his Intermediate Report issuedMay 19, 1947,recommended thatCalifruitreimburse its employees for dues checkedoff under an agreement which Califruithad signed on April 13, 1946, with the AFL.While the evidence in the case before theundersigned reveals almost identical procedures in checking off dues to the AFL, the issueof checking off dues and reimbursing same was not alleged in the complaint in the instantmatter, and was not specifically litigated at the hearingThe Board does not urge in itsbrief that dues checked off be refunded.Clearly the parties to the instant matter wereaware of the issue involved in checking off dues to the AFL and failed to raise this issuespecifically at the hearing herein.Under all of the circumstances,the undersigned willignore the question of refunding such dues generally to the Respondent's employees, butwill hereafter consider the matter only as it pertains to losses sustained by individualsspecifically found to have been discriminated against by the Respondent.71During the period now to be discussed,the Respondent's plant was not in operation.The 1946 canning season ended about November 1946, the 1947 season did not begin untilApril 11, 1947.72 In view of the authority which Moore had been given to bargain for the Respondent,it cannot be said that reference by Quartaroli of such matters as bargaining to Moore isany indication of bad faith in bargaining.The administration locally of any agreementreached, however, is a different matter It is sufficient now to state that there is no evi-dence that'Moore has-refused-to meet at reasonable times withthe CIO. STANISLAUS FOOD PRODUCTS COMPANY,285then named in paragraph 6 of the complaint "at such work as may become avail-able for them and for which they severally be qualified without requiring mem-bership in the A. F. of L. as a condition of such employment."On April 4, 1947, in confirmation of a telephone conversation, Moore wroteEdises that the Respondent's representatives would meet in Modesto with theCIO's representatives at 10 a. in. Friday, April 11, to bargain in accordance withthe Board's certification.This letter also stated, immediately before settingout specifically the names of the 12 individuals then listed in paragraph 6 of thecomplaint (the first 12 names on "Appendix A") :For your records, Stanislaus Food Products Company hereby offers em-ployment to the following persons, without condition other than that workmay be available and that they may be severally qualified to perform it.Edises admittedly received the above letter, and there is no evidence that theCIO made any protest at that time as to adequacy of the offer of employment,or any request at that time that the Respondent write individual letters offeringreinstatement to the 12 employees, on whose behalf the CIO had filed charges.Before the plant opened on April 11 for the 1947 season,-the Respondent, throughseven broadcasts over KTRB, the local radio station in Modesto, advised personsinterested in employment of the pending opening of its plant 73These announce-ments were made on April 8, 9 and 10. On April 8, announcements at 3: 45 and5: 45 p. in. stated that the Respondent's plant would soon start canning asparagus,and told "cannery workers" to listen for announcements as to the date work wouldstart at three specified times the following day.During a 7: 30 a. in. broadcaston April 9, it was announced that registration for work would start at 7 a. in.on April 10.However, during broadcasts at 3: 30 and 5:45 p. in. on April 9, itwas stated that work would not start the following morning as first announced,but that the starting time would be announced over KTRB at 3: 30 and 5:45 thefollowing afternoon.The two announcements thereafter made on Thursday aft-ernoon, April 10, stated that canning asparagus would start Friday, and thift"employees" would start registering at 7 Friday morning.In none of the announcements was any employee mentioned by name. No men-tion was made of any labor organization, nor was it stated whether or not em-ployees-would be required to become members of-any labor organization in orderto receive employment.The Respondent used no other general method of in-forming past employees or prospective applicants when operations would start."c.The eventsof April 11, 191,7;the opening of the plant and the signing of theInterim AgreementOn the morningof April 11,Head Forelady DuBraeo hired all of the womenfrom a crowd of several hundred assembled in front of the plant. DuBraeo readin a loud voice the names of women appearing on two lists.One list consisted ofthe women who had completed the 1946 season;the other,of those named inparagraph 6 of the complaint."The latter list had been given to DuBraeo byRoss, with instructions that she had to give the women thereon work,as they hada case pending before the Board.73 It has become the custom in the canning industry in the vicinity of Modesto to useradio announcements in matters pertaining to employment74The undersigned sees no significance in the uncertainty as to when operations wouldstart, or in the change made in the starting date. in view of-variables-in the canning-industry which influence such matters.76The only woman complainant whose name was not read was Bettencourt, who, whilenot then named in paragraph 6, was named elsewhere 286DECISIONS OF-NATIONAL, LABOR RELATIONS BOARDAs women- responded when their names were read,. DuBraeo checked them offas hired.The list of the women complainants was read several times beforewomen not on either list were hired76 All of the women complainants who were,present on April 11 and responded when their names were called were givenemployment.-Through the foregoing procedure, 6 of the 11 women complainants were givenemployment on April 11, or shortly thereafter." In addition, William Campo- -longo was employed on April 11. There is no evidence of any illegal conditionattached to the employment of the 7 complainants who resumed work on April 11or shortly thereafter. In fact, the Respondent had posted on its bulletin boardfrom, the beginning. of the, current season a notice reading "NO MEMBERSHIP-IN ,ANY LABOR ORGANIZATION REQUIRED TO WORK IN THIS PLANT.";There has also similarly been posted a letter to the Respondent's employeesstating that the CIO is the sole bargaining agent, and that membership in no.Also, on April-11; as a result of negotiations in Modesto between, representa-tives of the,CIO , and the Respondent,7B which continued throughout a substan-tialpart of, that day, an Interim Agreement,80 covering the Respondent'semployees in the unit-for;which_the. BoardLhad certified -the CIO, was,signed.on_April 11,;1947, 'by, ' the; Respondent and the CIO 81 In. addition, to recognition of,the CIO as the sole, bargaining; agent, the Interim. Agreement provided, uponwritten authorization by employees, for deduction* of all dues and initiation feesfor the CIO. _A grievance procedure was provided,- and the Respondent agreedto furnish the CIO with its seniority list asCurrent rates were to be continuedin effect, pending further negotiations, and other working conditions were to begoverned by the Greer Book. The Interim Agreement was to remain in fullforce and effect pending-further,,negotiations and a formal contract.-During the course of the discussion on April 11, which led to the provisionfor checking, off dues to the CIO, representatives of the CIO asked Moore, whowas serving as the Respondent's spokesman, 'if it also intended to check off dues76Murdock, who was present on April 11, testified that the womencomplainants whowere present were bnven empl'oyment`' 'DuBraeo testified that she hired al out'six women,in addition'td the women who responded when theirnames were called.The testimony.-of77From his analysis of allof the evidence, particularly the testimonyof DuBraeo andMurdock,the undersignedis satisfiedthat at least Mary Caruso, Josephine Satterlee,Maudle Mae Wyatt, and Maude B. Wyatt were employed on April 11 and that Iva Taylorwas employed either on April 11 or shortly thereafter.The undersignedis further satis-fied from credited, testimony of DuBraeo that Rachel Trautman, who was not at the planton April 11, saw DuBraeo on April 12 ; reported that she was not able to start work fora few days because she had to take care of her daughter-in-law who was having a child ;and, that Trautman later, started to work on the day following the one on which she, re-ported to DuBraed"that she was available for woik.Thus six of the women complainantswere employed at or'near the outset of the 1947 season, as early as they themselves wereavailable for employment.7s The undersigned credits Quartaroli's testimony that such notice and letter have beenposted.79The Respondent was represented by Moore and Quartaroli and the CIO by Murdockand Montgomery, among others.`8° The substantiveprovisionsthereof are set out in full in "Appendix E."81As is explained above, the negotiations and the agreement were jointin nature, in-volving both the Respondent and Califruit, which are not financially connected but wereboth represented by Moore.Two representatives, of the CIO signed the agreement, andMoore signed it for bothcompanies.sz Such,seniority list was being prepared at the time of the hearing ; ,it had not beendeliveredto'the CIO. STANISLAUS FOOD PRODUCTS COMPANY287for the AFL.Moore replied that if such requests were made by individualemployees, such requests would be honored and such employees' dues would bechecked off to the AFL. The CIO emphatically took the position that sucha procedure did not constitute full recognition of the 010, or bargaining withit in good faith.The CIO also contended that as the bargaining agent certifiedby the Board, it was the only union for' which the Respondent could agree tocheck off dues.'Neither the Respondent nor the CIO0 would, recede, from itsposition on this point.Also during this conference and apparently a later one,the CIO asked for and the Respondent consistently refused provisions for manda-tory dues deductions and for a closed shop .8'd.Relations between the Respondent and the CIO' after April 11, 1947The Respondent and the CIO have since pursued' their' relations initiated atthe above meeting of April 11.A second conference was' held' on April 18 in'Oakland.At that time, among other, things, the parties reiterated their posi-tions as to the' Respond'ent's' willingness' to' check off' AFL dues if' requestedto do so by any individual employee. On April 25, a meeting lasting 2'hoursor more was held at Modesto at which "a considerable number" of matters werediscussed.`At this meeting, the CIO was represented by'several individuals,among them, Murdock, Montgomery, and Pat Verble, an international organizer.During the course of negotiations on April 25,itwas agreed that- "the,matterof the establishment of mutually satisfactory rates,of pay and other mattersdirectly affecting labor costs would be deferred until a contract" had been agreedupon between the CPG and the AFL.86 On the evening of, May 5, after the firstday of the hearing before the undersigned,, Murdock and Moore had a briefdiscussion concerning a satisfactory date for the next conference on wages andother matters 87In addition' to the above conferences, the CIO has written certain letters tothe Respondent.One letter, dated April 22 -and addressed to Quartaroli, per-tained, among other things, to the reinstatement of James E. Brink. It askedthe Respondent to determine whether Brink had worked 60 percent of the 1944seasonin order to determine whether his army service would hold his seniority.This letter also stated that Brink's namehad been omitted from the list whichas It should be noted that the Respondent did not take the position'that it would' checkoff AFL dues upon the request of the AFL, but rather upon the request of any individualemployee, and that the Respondent has not actually checked off such dues for the AFL. '" It is possible that such provisions were first sought at some later conference, butin any event it is clear that the Respondent has consistentlybeen'unwilling to giveeither provision to ,the CIO;although the 1946 agreement gave the AFL"what was sub-stantially-a closed shop. It is 'also evident that thefclearance procedure followed' inconnection with the 1946 AFL agreement operated in such a'way'as'to provide the AFLwith mandatory dues deductions."'I'Moore had met briefly on the preceding day with representatives of the CIO In itsoffice in Modesto.86Execution of such a contract was expected shortly.'97Murdock so testified on the second day of the hearing. In its brief,the Respondentstates that an "investigation of negotiations conducted since the hearing of this casewould show that further meetings were held on May 13, May 22, May 29, June 6, June 12,and June 18,"and also comments on the extent to which agreement'allegedly has beenreached since the hearing.Whatever may have transpired since the close of the hearing,the undersigned is satisfied,on the record made at said'hearing, that negotiations had notbeen broken off by the parties and that both the Respondent and the CIO were expectingto engage in further bargaining conferences. '' 288DECISIONS- OF NATIONAL LABOR RELATIONS 'BOARDthe CIO contended should be reinstated "only because of an oversight, which weshall attempt to rectify at once.""_Another letter, dated May 21 and addressed to Moore, pertained, among otherthings, to various "Stanislaus Grievances." . It requested that Brink be givenimmediate employment, with back pay from "the, start of the asparagus season."Concerning the Respondent's "promise" to offer employment to the 12 individualsnamed in the complaint,"' this letter read as follows :We charge the Stanislaus Company with failure to live up to its promiseto offer reemployment to'a number of 8-3's.A general radio broadcast oneevening and the calling of the workers' names in the front of the plant thenext morning constituted the only notice given by the company.No letterswere written the 8-3's.Only if they happened to be listening to the radioor had been in contact with the cannery would they have known of thestarting date.We say this was insufficient notice and demand the Companyoffer reemployment to the following persons in writing :Marie Amador, Julia Rogers, Maudie Mae Wyatt, Rachel Trautman, HelenMaddeford, Ada Powell, Iva Taylor.We also demand that they be given full pay from the start of the asparagusseason because of the Company's failure to make proper notice.One further major matter which has entered into the negotiations repeat-edly 90- and" which- has complicated relations .between the Respondent. and theiCIO on several,occasions, is the Respondent's refusal to permit representativesof the CIO to enter the plant during working hours. Previously the Respondenthad permitted representatives of the AFL to enter the plant to see employees.during working hours and had never refused any request from a representativeof the AFL for such access?' However, in its relations with the CIO, theRespondent has uniformly denied all requests that it agree to permit 'CIO repre-sentatives to enter the plant to see employees while at work.The Respondenthas been willing only to permit CIO representatives to go into the plant when itwas not operating.The 'CIO, in demanding access to the employees duringworking hours, has informed `the Respondent that it is representing .the peopleand not the machinery."88 It was not until the opening of the hearing that the complaintwas amendedto includean allegation as to Brink.8D,The issue as to when, if ever,, an adequate offer of reinstatementwas made isconsid-ered below in the section entitled "The remedy."s" It isnot possibleto tell fiom the testimony at, whichmeetingsconsidered was discussed, but the position-taken by the parties thereon is clear._91According to witnesses for the Respondent and the AFL, whenever an AFL representative desired to see employees in the plant during working hours, he would,secure permis-sionat the office before enteringAssuming this to be so, the undersigned is satisfiedthat such permission was never refused. In fact, as Quartaroli testified, King had even.been permitted to use an outer office adjoining Quartaroli's private office.92 Murdock testified credibly that the Respondent's position on this matter had "verydefinitely" affected the operation of the steward system and the grievance procedure, asemployees did not believe that the CIO had been recognized, and would ask why its repre-sentatives could not come into the plant to handle their grievances, if it bad, in fact, beenrecognized.Murdock testified that the CIO representatives have been unable to answerthat question.While the undersigned accepts the testimony of witnesses for the Respondentthat a copy of the Interim Agreement has been posted on the plant bulletin board, it wasclear from the complete unfamiliarity with the agreement displayed by Head ForeladyDuBraeo on the witness stand,, that tlfe',,grievance.procedure contained therein had notBegun to operate, at least with any degree of efl6iency._ 'STANISLAUS FOOD PRODUCTS COMPANY289The relatively unstable nature of the relations between the Respondent andthe CIO which eventually had been initiated on April 11, some 6 months afterthe Board had certified the CIO, and which had had less than a month to gainequilibrium at the time of the hearing, was illustrated at the hearing, both bythe attitude displayed by witnesses, and by testimony concerning certain eventstranspiring after April 11.To illustrate, on April 29, when Verble called, at theRespondent's office to lodge a protest against what she understood to be AFLactivities in the plant," the office manager refused to give her a sheet of paperon which to write her protest, as Quartaroli, who apparently took care of allmatters pertaining to the CIO, was not there at the time."-Again, on May 5, the first day of the hearing, Verble,accompanied,by Dillard,who had formerly been a CIO organizer, entered the Respondent's plant, with-out attempting to secure permission at the office to do so."According to Verble,she went into the plant because she had received reports that activities onbehalf of the AFL were taking place inside the plant.After she had gone onlya short distance into the plant, Verble was stopped by the,watchman, who tookher by the arm. Thereupon an altercation ensued, which was observed by Pro-duction Manager Ross, who recognized Verble as being connected with the CIO.Ross made no attempt to find out what Verble wanted,96 but had the local policecalled.Upon the arrival of the police, Verble and Dillard left the plant, afterarrest had been threatened if they refused to do so.9'While the undersigneddoes not condone Verble's action, whatever she may have believed to have beenits justification, in entering the Respondent's plant under conditions which techni-cally appear to have constituted trespassing, this unfortunate incident is pre-vented for the light which it sheds on the extent to which relations betweenthe respondent and the CIO lacks stability at the time of the hearing.One further matter should be noted in connection with the period now underconsideration.From the beginning of the 1947 season, the Respondent has had,for the first time since it started operations, written employment rules which,have been posted on the plant bulletin board.These rules were issued andsigned by Quartaroli on April 7, before any collective bargaining meeting hadtaken place with the 010, and on their face appear in several respects to beunduly harsh 88 It is particularly noteworthy that Rules 8 and 9, which pro-hibit solicitation and the distribution of literature on company property, appear,in the absence of special circumstances, to be violative of the Act, under a long93No finding is made that there were any such activities,either on that date or onMay 5,at the time of an incident discussed hereinafter.91Almost 2 weeks earlier, on April 16, Murdock and Verble had called at the plant andhad been unable to find anyone there who would give them any information, in the absenceof Quartaroli.96Quartaroli was then at the hearing,and Verble assumed that there was no possibilityof securing such permission from anyone in the office.9sNor did DuBraeo who was present also97The undersigned believes it unnecessary to attempt to determine, from the highly con-tradictory testimony thereon, other details as to what transpired during Verble's briefvisit to the plant on May 5.However, the undersigned is satisfied from his study of allof the evidence that the above findings, accurately state the general nature of whattranspired."The testimony as to why these rules were posted was not persuasive, and the under-signed sees no circumstances during the current season,in contrast to previous seasons,which would require the posting of these rules,which are set out in full in "Appendix F." 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDline of Board decisions.However, there is no allegation in the complaint con-cerning these rules, which were introduced in evidence during the Respondent'scase, upon cross-examination by the 010 of a witness called by the Respondent.In addition, the Board makes'no contention that these particular two rules, orany of the other rules, are in themselves violative of the Act, but refers to therules in its brief only in connection with the refusal to bargain.Further, what-ever special justification, if any, there may have been for these rules, cannotbe said to have been specifically and fully litigated at the hearing.Under thecircumstances, the undersigned makes no finding that any of these rules, as such,are violative of the Act, but considers the rules as they relate to the question ofbargaining relations.3.Conclusions as to the refusal to bargain'In essence; the Respondent contends in' its'brief'that it, refused to bargain withthe'CIO until the expiration'of what it believed was a valid agreement with theAgreement was negotiated and executed ; that it has also bargained upon severaloccasions thereafter ; and that if a refusal to bargain in violation of the Act inthe fall of 1946 were to be found, any order now, in the light of the subsequentdevelopments, requiring the Respondent to bargain with the CIO "could not bejustified except as a punitive measure."In contrast, the Board iri'its brief contends that the existence of the AFL agree-ment cannot justify the Respondent's refusal to bargain; that the Respondent"refused to bargain with the 'C. I. O. from October 5, 1946, to April '11, 1947"that the' Respondent's past conduct "in flouting the Board's authority, as well asits present conduct in its bargaining with the 'C. I. 0.1 constitute a threat that therespondent may again refuse to bargain with the C. I., O." ; and that the usual 8(5 )`orderorder should be reconimended.The facts hereinabove found show that the Board certified the CIO on October1946; that on October 5, 1946, and upon several occasions thereafter, the CIOsought recognition and bargaining relations with the Respondent ; and that theRespondent refused to recognize and to deal with the CIO until the expiration ofits agreement with the AFL' in March 1947.Whatever the Respondent's beliefmay have been as to the validity of its agreement of April 12, 1946, with the AFL,that agreement cannot excuse the Respondent's clear refusal to recognize andto bargain with the CIO, after the Board's certification of October 2, 1946.Saidagreement was entered into when the Respondent was well aware that a questionconcerning conflicting claims of representation was pending before the Board.Thus the agreement itself constituted illegal assistance to the AFL, and cannotjustify the Respondent's, admitted refusal to bargain with the CIO during theexistence of said agreement.11As to developments beginning with April 11, 1947, the crux of the problem, inthe opinion of the undersigned, is whether the Respondent's plainly establishedrefusal to bargain has been cured, and the effects thereof dissipated, by the rela-tionship between the Respondent and the CIO, initiated the day of the signing ofthe Interim Agreement and continuing thereafter on an unstable basis, as shownby the facts above found. The undersigned believes that, considered in itstotality and in the light of the treatment which the Respondent previously had STANISLAUS FOOD PRODUCTS COMPANY291accorded the AFL,B9 that relationship cannot be said to have liquidated the Re-spondent's refusal to bargain.iThe obligation to bargain is a continuing one and contemplates the realization,through the process of negotiating in good faith, of a working relationship be-tween employers and the representatives of their employees.A long and clearlyevidenced refusal to bargain, accompanied by other unfair labor practices, cannothe dissipated in the minds of employees merely by taking the first steps in thebargaining process..Where, as here, there-has been such an obvious refusal tobargain, continuing over such a substantial period of time, and accompanied bysuch- clear interference and discrimination, it cannot be said that this recentlyinitiated and as yet unstable relationship between the Respondent and the CIOconstitutes sufficiently conclusive evidence of bargaining in good faith to remedythe Respondent's unfair labor practices and to dissipate the effects thereof.However, the usual order that the Respondent bargain should be modifiedsomewhat, since the.facts show that negotiations have. been entered into.At thetime of the hearing, those negotiations had not reached an impasse but were in-complete and continuing.While the evidence as to these negotiations, in - theundersigned's judgment, does not warrant finding that the Respondent hasagainrefused to"bargain by positions which it has taken, the evidence leaves,doubt as to the Respondent's good faith in taking certain positions.100 In-thelight, of the entire record, it is the undersigned's considered opinion that, inorder to remedy-the Respondent's unfair labor practices and effectuate the pur-poses of the Act,continuationof the 'bargaining process must be assured in theinstant matter.Accordingly—it will be recommended below that the Respondentcontinue to bargainwith the CIO.In the,light of allfof the foregoing, the undersigned finds that from on or aboutOctober 5, 1946, until on or about April 11, 1947, the Respondent refused to recog-nize the CIO and to bargain collectively therewith, as the exclusive representativeof its employees in an appropriate unit, and thereby interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 of theAct.The undersigned further finds that the conduct of the Respondent begin-,ping on or about April 11, 1947, and continuing thereafter has not dissipated andcured the effects of the Respondent's unfair labor practice in refusing to bargainwith the CIO, and that said unfair labor practice can best be cured by orderingthe Respondent to continue to bargain in good faith with the CIO.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the Respondent set forth in Sec-tion III, above, occurring in connection with the operations 'of the Respondents°Due consideration has been given to the evident economic strength of the AFL, which,the Respondent may well have feared.100That such positions may be changed during the course of further bargaining is evident.The undersigned does not deem it necessary to analyze the various points in issue betweenthe -CIO and the Respondent to indicate under what circumstances certain positions takenby the Respondent might constitute refusal to bargain.The undersigned does feel con-strained, however, to state that he has been almost persuaded that the Respondent's failureto offer a constructive proposal as to some reasonable basis upon which representativesof the CIO may enter its plant during working hours in connection with grievances con-stitutes refusal to bargain.However, he has not made such a finding, partly because oftherelatively short periodduring which negotiations had been in progress at the time ofthe hearing.On the other hand, the position taken by the Respondent on,the closed-shopissue cannot be said to constitute evidence of refusal to, bargain.- -' DECISIONS, O1 ,.NATIONAL . LABOR RELATIONS BOARDdescribed in Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing, commerce and the free flow of commerce.V.THE REMEDYHaving four;d that the Respondent has engaged in certain unfair labor prac-tices; the undersigned will recommend that it cease and desist therefrom, andtake certain affirmative action designed to effectuate the policies of the Act.-'Having found that the Respondent refused to recognize and to bargain col-lectivelywith the CIO as the exclusive representative of its employees, in anent's relations with the CIO on and after April 11, 1947, have not dissipated theeffects of, its prior unfair labor practice in so refusing, the undersigned willrecommend that' the Respondent cease and desist from refusing to bargain col-lectively with the CIO ; continue to bargain collectively with the CIO ; and, ifan understanding is reached, embody such understanding in a signed agreement'01'It has'been'found that the Respondent discriminated in regard to the hire andten'urd1bf employment of Diana A. Bettencourt by discharging her on September,5,A945, and thereafter refusing to reinstate her because she refused to maintain,her membership in the AFL.}' It has further been found that the Respondent discriminated in regard to thehire and tenure of employment of the individuals named in "Appendix A-1" byrefusing to employ them on April 13, 1946, because they refused to join the AFL.Further, the Respondent, by continuing to require membership in the AFL as acondition of employment during the 1946 canning season, imposed a discrimina-tory condition upon those -individuals on "Appendix A-1" who later obtainedwork with the Respondent in 1946. Thus while the facts show that, after April13, certain of the individuals on "Appendix A-1" joined the AFL and were em-ployed for various periods of time during the remainder of the 1946 season, such,employment, conditioned as it was upon a discriminatory requirement, does notconstitute substantially equivalent employment!"Nor is there any merit in theRespondent's contention that any individual who failed to clear promptly throughthe AFL, but did so later in 1946, and who could have received employment ear-lier had he been willing to clear earlier With the AFL, thereby willfully incurredlosses because he failed to clear with the AFL at the earliest possible date.103Torequire any employee to submit to'an illegal condition of employment, like join-ing and paying fees to a union not of his own choosing, in order to mitigate thelosses, of the very employer imposing that illegal condition, would thwart thepurposes of the Act.Similarly, it would not effectuate the purposes of the Act to permit the Re-spondent to deduct the full earnings of individuals on "Appendix A-1," who re-turned to the Respondent's employ during the 1946 season after joining the AFL,101Cf.Matterof Oliver Corporation,74 NL. R B 483Such 1946 employment as Helen Maddeford received was as an hourly worker, at lesspay than she normally received as a pieceworker; this change was due to delay in receivingclearance from the AFL.On the other hand, that Maddeford quit work in July 1947because of illness, and that, even if employed, Mary Caruso would have quit in the fallof 1946 (as was her custom) to pick grapes for herself, are not chargeable to the Respond-ent's unfair labor practices.103While the issue was raised at the hearing specifically with respect to Brink (whojoined the AFL in July 1946 and was thereupon employed),the undersigned treats thiscontention of the Respondent as a general contention. STANISLAUS FOOD PRODUCTS COMPANY293since those employees were required to make payments to the AFL against theirwishes in order to receive such employment.Hence, in order effectively toremedy the Respondent's discrimination against such individuals,such sums aswere paid to the AFL by said employees, in order that they might secure employ-ment at the Respondent's plant during the 1946 season, should be deducted fromthe earnings of such individuals,because such payments were expenses incurredin working for the Respondent which would not have been incurred but for theRespondent's unfair labor practices.The Board contends that the Respondent should offer employment to all 14 ofthe individuals named in "Appendix A."The Respondent contends that it hasoffered employment to the 12 individuals originally named in paragraph 6 ofthe complaint, and also to Brink.Admittedly Bettencourt has never been offeredreinstatement.During the hearing on May 7, 1947, Murdock acknowledged onthe record that Attorney Moore had informed him that Brink was being offeredreinstatement to his former position.The evidence shows that the 12 individualsoriginally named in paragraph 6 of the complaint were unconditionally offeredemployment.This was done in the letter of April 4, 1947, which the Respondentwrote the CIO before the plant opened on April 11.The names of said individualswere called out on April 11 when employees were being hired ; those who re-sponded were given work. Seven of the twelve, William Campolongo, MaryCaruso, Josephine Satterlee, Iva Taylor, Rachel Trautman,MaudieMae Wyatt,and Maude B. Wyatt, were employed, either on April 11, or as soon thereafteras they were available for employment.As to the others, the evidence does notestablish discrimination as to Julia Rogers.The remaining 4, Marie Amador,Cecil Ehrlich, Helen Maddeford, and Ada Powell, were not working for theRespondent at the time of the hearing ; none had appeared at the plant on April11, 1947.There is no persuasive evidence that any of the 4 had failed to learnof the Respondent's offer of reinstatement, or that any had attempted to secureemployment.109During the 1947 season,the Respondent has' made no illegalrequirement as a condition of employment.Further, the Respondent's uncondi-tional offer in writing,made a week before the plant resumed operations, wasmade to the labor organizationwhichhad filed the charge on behalf of the 12individuals.Everything considered,the undersigned is satisfied that the Respondent hasmade valid offers of reinstatement to all of the individuals on "Appendix A-1,"except Bettencourt.Therefore, except for Bettencourt, it will not be recom-mended that the individuals on "Appendix A-1" be offered reinstatement.Theundersigned will recommend, however, that the Respondent offer Bettencourtimmediate and full reinstatement to her former or substantially equivalentposition,106 without prejudice to her seniority or other rights or'privileges.Theundersigned will further recommend that the Respondent make Bettencourtand the other individuals listed in "Appendix A-1" whole for any loss of paythey may have suffered by reason of the Respondent's discriminations against10IMaddeford testified that she did not attempt to secure employment;the testimonyof Powell and Amador is silent on this matter;and Ehrlich did not testify.The under-signed is satisfied from the testimony of DuBraeo and Murdock that Amador, Ehrlich, andPowell did not apply for employment.IDS In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean"former position whereverpossible,but if such position is no longer in existence,then to a substantially equivalentposition,"SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 N L R B 827.809095-49-vol 79--201 294DECISIONSOF NATIONAL LABOR RELATIONS BOARDthem,by payment-to each of a sum of money equal to the amount he normallywould have earned as'wages during the'period from the date of the above-founddiscrimination against him to the date of the Respondent's offer of reinstate-ment, less:his net earnings during,said period.10'Should the Respondent's plant,because of, the seasonal nature of the canning industry,not be'innoperation atthe time Bettencourt is offered reinstatement,her reinstatement should becomeeffective,at the opening of the-next season.Since the Respondent's operationsare seasonal,no back pay will have accrued to any of the individuals on "Appen=dix A-1" during periods when they normallyWouldnot have worked for theRespondent.Hence, any earnings received for work performed elsewhere bysaid' employees during such periods when they normally would not have beenworking for the Respondent should not be deducted as part of'net earnings.Having found that the Respondent unlawfully assisted the AFL and dis-couraged membership in the CIO,by recognizing the AFL and by enteringinto the agreement- of April 12, 1946; therewith,'itwill be recommended' that theRespondent cease giving effect to said'agreement,or to any extension,renewal,modification,or supplement thereof,or to'any superseding agreement with saidUnion, or any affiliate thereof,107 unless and until same has been certified' bythe 'Board as 'the'representative of the Respondent's emplgyees10BNothingherein, -however,shall be construed as requiring the Respondent to vary wages,hours'of-''employment,rates'of pay, seniority,or other substantive features in-its relations with the employees themselves,which the Respondent has estab-lished in the performance of said agreement,or to prejudice the assertion byemployees of any rights they may have thereunder.Upon the basis of the above findings of fact, and upon the entire record -of thecase,-the undersigned makes the following :rCONCLUSIONS OF, LAW1.Food, Tobacco, Agricultural&AlliedWorkers Union of America,affiliatedwith-the Congress of Industrial Organizations,and California State Council ofCannery Unions,Cannery Workers'Union,Local 748, International Brotherhood,of Teamsters,Chauffeurs,Warehousemen and Helpers of America,affiliated withthe American Federation of Labor, are labor,organizations,within the meaningof Section 2 (5) of the Act.2.By discriminating in 1945 in regard to the hire and tenure of employmentof Diana A. Bettencourt,and by discriminating in 1946 in regard to the hire and.tenure of employment of the individuals named in "Appendix A-1," attachedhereto, thereby encouraging membership in California State Council of CanneryUnions, Cannery Workers' Union,Local 748,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,affiliated with the106Matter of Crossett Lumber Co.,8 N L. R. B 440,497-498.-107This includes Local 22382, should it again seek to represent employees of theRespondent.108 The undersigned does not consider this issue moot, although the contract appears tohave expiredIt should be noted that toward the close of the hearing, counsel for the AFLstated that a charge dated May 3, 1947,had been'mailed to the Board'sRegional Officealleging that the Respondent was engaging in unfair labor practices because it had "com-menced to bargain" with the CIO. STANISLAUS FOOD PRODUCTS COMPANY295American Federation'of Labor, and thereby also discouraging membership inFood, Tobacco, Agricultural & Allied Workers Union of America, affiliated withthe Congress of Industrial Organizations, the Respondent has engaged in and isengagingin unfair labor practices; withinf the meaning of =Section 8 (3) of the Act.3.All of the Respondent's production and maintenance employees, excludingoffice and clerical employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status of em-ployeesor effectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b) of the Act.4.Food, Tobacco, Agricultural & Allied Workers Union of America, affiliatedwith the Congress of Industrial Organizations, was on October 2, 1946, has beenat all timesthereafter and now is the exclusive representative of all of theRespondent's employees in the aforesaid unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of the Act.5.By refusingon or about October 5, 1946, and at all times thereafter untilApril 11, 1947, to recognize and to bargain, collectively witli' 'ood,'Tobacco, Agri=cultural & Allied Workers Union of America, affiliated with the Congress of Indus-trial Organizations, as the exclusive representative of all of its employees in theaforesaid appropriate unit, the Respondent has engaged in unfair labor practices,within the meaning of Section 8 (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices,withinthe meaningof Section 8 (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The Respondent has not engaged in the unfair labor practice alleged in thecomplaint with respect to JuliaRogers.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Stanislaus Food Products Com-pany, successor to R. J. Quartaroli, d/b/a Stanislaus Canning Company, Modesto,California, its officers, agents, successors, and assigns shall :1.Cease and desist from:(a)Refusing to bargain collectively with Food, Tobacco, Agricultural & AlliedWorkers Union of America, affiliated with the Congress of Industrial Organiza-tions, as the exclusive representative of its employees in the unit heretoforefound appropriate with respect to rates of pay, wages, hours of employment, orother conditions of employment ; 100(b)Recognizing California State Council of Cannery Unions, Cannery Work-ers' Union, Local 748, International Brotherhood.of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, affiliated with the American. Federation ofLabor, as the exclusive representative of its employees for purposes of collectivebargaining, unless and until such organization shall have been certified by theNational Labor Relations Board as the exclusive representative thereof ;X09Matter 4 Oliver Corporation,74 N. L. R. B.'483. 296DECISIONSOF 'NATIONALLABOR RELATIONS BOARD(c)Giving effect to its agreement of April 12, 1946, with California StateCouncil of Cannery UniQns, Cannery Workers' Union, Local 748, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,affiliated with the American Federation of Labor, or to any extension, renewal,modification, or supplement thereof, or to any superseding agreement with saidlabor organization, or any other labor organization which is an affiliate thereof,"'unless or until such organization shall have been certified by the National LaborRelations Board as the representative of the Respondent's employees. providedthat any such extension, renewal, modification, or supplement of said agree-ment or any superseding agreement shall conform to the provisions of the Na-tional Labor Relations Act, as amended, and provided further that the Re-spondent in complying herewith shall not be required tovarythe wages, hoursof employment, rates of pay, seniority or other substantive features of the em-ployment relationship established by its agreement of April 12, 1946: 111(d) ' Discouraging membership in Food, Tobacco, Agricultural & Allied WorkersUnion of America, affiliated with the Congress of Industrial Organizations, or anyother labor organization of its employees, by discriminatorily discharging or re-fusing to reemploy, by discriminatorily refusing employment, by maintainingdiscriminatory conditions as to employment, or by discriminating in any othermanner in regard to hire or tenure of employment, or any term or conditionof employment ;(e)Encouraging membership in California State Council of Cannery Unions,Cannery Workers' Union, Local 748, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, affiliated with the Ameri-can Federation of Labor, by discharging or refusing to reemploy any individualfor refusing to maintain membership therein, by requiring membership thereinas a condition of employment, or by giving preference as to hire or tenure ofemployment or any term or condition of employment based on membership there-in, except as such preference shall have been established by agreement validunder the provisions of the National Labor Relations Act, as amended ;(f) In any like or related manner interfering with, restraining. or coercingits employees in the exercise of their right to self-organization, to form, join,or assist Food, Tobacco, Agricultural & Allied Workers Union of America,affiliatedwith the Congress of Industrial Organizations, or any other labororganization, to bargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act:(a)Offer Diaila A. Bettencourt immediate and full reinstatement to her formeror substantially equivalent position, without prejudice to her seniority and otherrights and privileges, in the manner set forth in "The remedy" ;(b)Make whole, in the manner set forth in "The remedy," the individuals whosenames appear in "Appendix A-1" for any loss they may have suffered by reasonof the Respondent's discrimination against them ;(c)Withdraw and withhold all recognition from California State Council ofCannery Unions, Cannery Workers' Union, Local 748, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, ailiated.with119 See footnote 107, above.111Nothing herein shall be construedas prejudicing the assertion by the employees ofany right they may haveunder said agreement. STANISLAUS FOOD ' PRODUCTS COMPANY-297the American Federation of Labor, as the exclusive representative of its em-ployees`for the purposes of collective bargaining with respect to rates of pay;wages,hours of employment, or other conditions of employment, unless and untilsaidorganization shall have been certified by the National Labor Relations Boardas the exclusive representative of its employees in an appropriate unit ;(d)Continue to bargain collectively with Food, Tobacco, Agricultural & AlliedWorkers Union of America, affiliated with the Congress' of Industrial Organiza-tions, as the exclusive representative of all of its production and maintenanceemployees,excludingoffice and clerical employees and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees or effectively recommend such action, and if an'under-standing is reached, embody such understanding in a signed agreement ;(e)Post at its plant and warehouse at Modesto, California, copies of the noticeattached hereto marked "Appendix G."Copies of said notice, to be furnishedby the Regional Director for the Twentieth Region, as agent for the Board, shall,after being duly signed by the Respondent's representative, be posted by theRespondent immediately upon the receipt thereof and maintained by it for a periodof sixty (60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure:that such notices are not altered, defaced,or covered by any other material;(f)Notify the Regional Director for the Twentieth Region, as agent for theBoard, in writing, within twenty (20) days from the date of the receipt-of thisIntermediate Report, what steps the Respondent has taken to comply herewith.It is further recommended that unless on or before twenty (20) days from the,date of the receipt of thisIntermediateReport, the Respondent satisfies the afore-saidagent of the Board, that it has complied or will comply with the foregoingrecommendations, the National Labor Relations Board issue an order requiringthe Respondent to take the action aforesaid.-It is alsorecommended that the complaint be dismissed as to Julia Rogers.Section 203.46 of the Rules and Regulations of the National Labor RelationsBoard, Series 5, effective August 22, 1947, provides, among other things, thatany party may, within twenty (20) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203.45 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and recommended order or to any other part of therecord or proceeding (including ru'li'ngs uU6n,,aif'motions'or'"objections) as-herelies upon, together with the original and six copies of a brief in supportthereof ; that any party may, within the same period, file an original and sixcopies of a brief in support of the Intermediate Report and recommended order ;that immediately upon any such filing, the party filing same shall serve a copy.thereof upon each of the other parties; that no matter not included in a State-ment of Exceptions may thereafter be urged before the Board, or in any furtherproceedings;and that, should any party desire permission to argue orally beforethe Board, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.Section 203.48 of the Board's Rules and Regulations provides that, in the eventno Statement of Exceptions-is filed, the findings, conclusions, and recommendedorder herein contained shall be adopted by the Board and become its-findings, 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusions and order, and that all objections and exceptions thereto shall bedeemed waived for all purposes.EARL S. BELLMAN,TrialExan"ner.Dated September 30, 1947.APPENDIX AIndividuals named in paragraph 6 of the complaint, as amended :Marie AmadorWilliam CampolongoMary CarusoCecil EhrlichHelen MaddefordAda PowellJulia RogersJosephine SatterleeIva TaylorRachel TrautmanMaudie Mae WyattMaude B. WyattJames E. BrinkDiana A. BettencourtAPPENDIX A-1Individuals to be made whole forlosses :Marie AmadorWilliam CampolongoMary CarusoCecil EhrlichHelen MaddefordAda PowellJosephine SatterleeIva TaylorRachel TrautmanMaudie Mae WyattMaude B. WyattJames E. BrinkDiana A. Bettencourt - -APPENDIX BSection 3 of the Green Book, entitledPREFERENCEOF EMPLOYMENTAND HIRINGPRACTICES, reads in part as follows :(a) It Isrecognized that the refusal of Union members to work with non-union employees who are within the jurisdiction of the local Union shall notconstitute a violation of this agreement, provided, however, that before anystrike action, job action or other direct action is taken on this account, thelocal Union will submit the matter for adjustment as provided in Section, 8hereof.[ADJUSTMENT OF GRIEVANCES] In order to aid in the prompt ad-justment of such matters, the Union shall furnish its members with a clear-ance card, dues book or other evidence of paid-up membership, and whenemployees who are on the seniority lists, as defined in Section 9 [SENIORITY]hereof, are called to work, the Employer will request that such evidence bepresented by those who have it, and will keep a record, which will be availableto the Union, of all employees who do not present such evidence. Similarlythe Union will from time to time, when such information is available, notifythe Employer of the names of delinquent or suspended members, or other non-union employees, according to Union records.The Employer shall be the sole judge of the qualifications of all of itsemployees, subject to appeal as provided In Section 8 hereof, but in theselection of new employees the Employer will give preference of employmentto unemployedmembersof the local union, provided they have the necessary -STANISLAUS FOOD-PRODUCTS-COMPANY299qualifications and are available when new employees are to be hired., "NewEmployees",for the purpose of this agreement,are-defined to be.personswho are not on the seniority list of the hiring plant, as defined in Section 9hereof,even though they may have been employed previously by said plant.As a basis for preferential consideration as new employees as aforesaid, un-employed members of the local union shall be required to present a clearancecard from the local union, evidencing the fact of their paid-up membership.'[The final three sentences of the second paragraph of. Section 3 (a), whichare shown in the Green.Book in-brackets,were modified in 19,43 because of a"critical,man power shortage existing in California,"and are not,materialto any issues herein.]APPENDIX ,CThe.provisions of-the agreement entitled,DUES COLLECTIONS AND-CHECK-OFF,signed August 19, 1943, between the Respondent and Local 22382, were as follows:The Company hereby agrees to deduct from the pay of each-employeeemployed by the Company who is covered by this agreement: all Union; duesand, assessments,and for this purpose the,Union shall provide the Com-pany, on or before the first day of each month,the amount of dues payableper month to the Union by each member. Said dues shall'tie deducted fromthe pay check of the employed on any payday that falls on a day followingperformance of five days'work by the employee in any calendar month.The Company will promptly notify all employees of these conditions byplacing an appropriate statement thereof on the bulletin board in the plantof the Company.If any new assessments shall be levied as against the members of theUnion employed by the Company,such assessments must first be approvedby the Union and notice thereof given to the Company before such assess-ments can be deducted from the salary of the employees-by. the Company.Any sums deducted by the Company for the benefit of the Union.shall beremitted to the Secretary-Treasurers of the Union-not later than the 25thday of each calendar month in which the deductions are made. The Secre-tary-Treasurer of the Union shall furnish an appropriate receipt to the Com-pany upon receipt thereof.The Company shall not be liable to the Unionfor any sums other than those collected by the Company.The Company and the Union shall work out a mutually satisfactory agree-ment, by which the Company will furnish the Secretary-Treasurer of theUnion,- monthly, a record of the dues, from whom the deductions have beenmade,-together with the amount of-such deductions.APPENDIX DThe letter dated May 11,1945, which the Respondent received,was signed byR. M. Tomson-for "Cannery`and Food Process Workers' Council of the PacificCoast."It was on a letterhead which,in addition to the printed insignia of theAmerican Federation of Labor, was inscribed"CANNERYWORKERS' UNION,Local No. 22382; A.C. Burroughs,President;R. M. Tomson, Secretary-Treasurer ;329 So. 99th Street; Phone'2412,Modesto, California."The letter read asfollows :It is our information that you have been requested to make,arrangementsto substitute the Teamsters'Union`for the California State Counsel ofCannery Unions in our Collective Bargaining Contract. 300DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDThis letter is to advise you that the person or persons making that requestwere without any legal authority whatsoever.They do not represent theemployees in your plant and so far as we know no representative group ofemployees have requested them to act as their bargaining agent.You are further advised that an effort has been made by certain inter-national officers of the Teamsters'Union to transfer all members of LocalNo. 22382,to that Union without regard to the wishes of the members. Theyhave had the apparent support of the Executive'Federation of Labor.As a result of this activity the employees involvedhave terminated their membership in Local No.22382 and have in the exer-cise of their legal rights,organized themselves under the name of Canneryand Food Process Workers' Union of Modesto Area. This labor union existsunder and by virtue of charter issued to it by Cannery and Food ProcessWorkers' Council of the Pacific Coast.This Council is prepared upon re-quest of the Local Union to represent the Local Union and the employees inyour plant in collective bargaining matters.Until such request is made anduntil you are advised to the contrary,the Local Union as an autonomousorganization,is the representative in collective bargaining matters of all theemployees in the plant except supervisory employees.We shall be pleased to meet with you or your representative for the purposeof discussil._g our Collective Bargaining Agreement.APPENDIX EThe substantive provisions of the INTERIM AGREEMENT,entered into betweenthe Respondent and the CIO on April 11, 1947, covering the employees of theRespondent in the unit certified by the Board,were as follows :1.RECOGNITIONStanislaus Food Products and Califruit Canning Company, hereinafterreferred to as the Companies,recognize the Food, Tobacco,Agriculturaland Allied Workers Union, C. I. 0., hereinafter referred to as the Union,as the sole collective bargaining agent for the workers covered by thisagreement.2.CHECK-OFF.Upon receipt of written authorization from employees,the Companiesagree to deduct automatically from the pay of each employee all dues andinitiation fees required by FTA-CIO according to its constitution and by-laws.3.GRIEVANCE PROCEDUREThe Companies agree to recognize regularly selected shop stewards, whoshall have the right to take up grievances in the following manner :a.The shop steward shall first take the grievance up with the immediateforeman concerned.b. In,,the event the grievance is not settled satisfactorily at the conclusionof the first step,the shop steward and a full time representative of theunion shall take the matter up with the plant management.c. In the event the grievance is not settled satisfactorily at the conclusionof the second step, it shall be referred to an arbitrator selected,;by,,stheConciliation Service of the U.S.Department of Labor.The decision of thearbitrator'shall be binding.The costs of such arbitrator shall be divided-equally between the Company and the Union. STANISLAUS FOOD PRODUCTS COMPANY3014.SENIORITY LISTSThe Companies agree to furnish the Union with copies of their senioritylists.5.WAGE RATESPending negotiation of wage rates,those rates and schedules now in effectwill be continued.6.GENERAL-Except as herein otherwise provided, working conditions shall be governedby the "Green Book" contract covering the canning industry.-7.DURATIONThis agreement shall remain in full force and effect as an interim agree-ment pending negotiation of a formal contract.APPENDIX F-The following rules have been posted in the Respondent's plant during the1947season :'EMPLOYMENT RULESTo OUR EMPLOYEESThe following rules are established for your safety and welfare whileon your job.Therefore, breaking any of them will be considered as groundsfor immediate discharge.1.Obey all State, County, City and Federal laws while on the premisesor while on duty'elsewhere.2.Observe all safety rules and regulations.Wilful disregard of suchrules will result in immediate discharge.3.Fighting on the premises is forbidden, and all persons violating thisrule will be discharged immediately.4.Smoking is permitted only in designated areas.5.Horseplay endangering other workers or property or interfering withwork is prohibited.6.Do not enter the premises if you are' under the influence of liquor.Donot bring liquor with you to work.7.Theft of any property belonging to the Company' or to otherpersonsisground for immediate discharge.8.No literature may be distributed on the premises and no notices orof the superintendent.9.No funds or memberships'may be solicited from any person upon thepremises.10.Falsification of time cards or other records will result in dismissal.-11.Discipline will also be imposed for careless or inefficient work,habitualtardiness,unexplained or unjustified absences from work,failure to followinstruction,insubordination,abusive or boisterous conduct, failure to observereasonable sanitary conditions,and damaging or defacing Company property.Dated April 7, 1947./s/R.J. QUARTAROLI,For the Company. 302DECISIONS"OF ' NATIONALLABOR RELATIONS BOARDAPPENDIX GNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT recognize CALIFORNIA STATE COUNCIL OF CANNERY UNIONS,'CAN-NERY WORKERS' UNION, LOCAL 748, INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, affiliated withthe AMERICAN FEDERATION OF LABOR, as the exclusive representative of ouremployees in our Modesto, California, plant and warehouse, for the purposesof collective bargaining, unless and until said organization shall have beencertified by the National Labor Relations Board as said representative.WE WILL NOT give effect to our agreement dateddApril 12, 1946, with CALI-FORNIASTATE COUNCIL OF CANNERY UNIONS, CANNERY WORKERS' UNION, LOCAL748, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE- ,MEN AND HELPERSOF AMERICA, affiliated with the AMERICAN FEDERATION OFLABOR, or to any extension, renewal, modification or supplement thereof, orto any superseding agreement with'said Union or any affiliate thereof, unlessands-until ;same shall have been certified by the, National ,Labor, RelationsBoard as the representative of employees in an appropriate unit, and unlesssaid agreement shall conform to the provisions of the National Labor Rela-tions Act, as amended.WE WILL NOT encourage membership in CALIFORNIA STATE COUNCIL OF CAN-NERY UNIONS, CANNERY WORKERS' UNION, LOCAL 748, INTERNATIONAL BROTHER-HOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,affiliated with the AMERICAN FEDERATION OF LABOR, or any other labor organ-ization, by discharging or refusing to reinstate any employee for failure tomaintain membership therein, by requiring membership, therein as a condi-tion of employment, or by giving preference as to hire or, tenure of employ-ment or. any term or condition of employment, based on membership therein,except as such preference shall have been established by agreement in con-formity with the,provisions of the'National Labor Relations Act, as amended.WE WILL NOT refuse to bargain collectively with FooD, TOBACCO, AGRICUL-TURAL & ALLIED WORKERS UNION OF AMERICA, affiliated with the CONGRESS OFINDUSTRIAL ORGANIZATIONS, as the exclusive representative of our employeesin the.bargainWng unit,,ldescribed herein with respect to ratesof pity,,;wages,hours of employment, or other conditions of employment.WE WILL CONTINUE TO BARGAIN collectively with FooD, TOBACCO, AGRICUL-TURAL & ALLIED WORKERS UNION OF AMERICA, affiliated with the CONGRESSOF INDUSTRIAL ORGANIZATIONS, as the exclusive representative of all of ouremployees in the bargaining unit described below and, if an understandingis reached, we.will embody such understanding in a signed agreement. Thebargaining unit is:All of .our production and maintenance employees,, excluding, office andclerical employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees or' effectively recommend such action.WE WILL OFFER Diana A. Bettencourt immediate and full reinstatement toher former or substantially equivalent position without prejudice to herseniority or any other rightsand privilegespreviously enjoyed. STANISLAUS FOOD PRODUCTS COMPANY303WE WILL MAKE WHOLE the following employees for any loss of pay sufferedas a result of discrimination against them:Marie AmadorJosephine SatterleeWilliam CampolongoIva TaylorMary CarusoRachel TrautmanCecil EhrlichMaudie Mae WyattHelen MaddefordMaude B. WyattAda PowellJames E. BrinkDiana A.'BettencourtAll of our employees are free to become or remain members of FooD, TOBACCO,AGRICULTURAL&ALLIED WORKERS UNION OF AMERICA,affiliated with the CONGRESSOF INDUSTRIAL ORGANIZATIONS,or any other labor organization.We will notdiscriminate in regardto hire or tenure ofemployment or any term or conditionof employment- against any employee because of membership in or activity onbehalf of any such labor organization.STANISLAUS FOOD PRODUCTS COMPANY,SUCCESSOR TO R. J.QUARTAROLI,D/B/A STANISLAUSCANNING COMPANY,Employer.Dated--------------------By-----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.I